Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 1 of 98




               Exhibit 2
         Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 2 of 98



 1   M. ELIZABETH DAY (SBN 177125)
 2   eday@feinday.com
     MARC BELLOLI (SBN 244290)
 3   mbelloli@feinday.com
 4   JEREMIAH A. ARMSTRONG (SBN 253705)
     jarmstrong@feinday.com
 5   FEINBERG DAY KRAMER ALBERTI
 6   LIM TONKOVICH & BELLOLI LLP
     577 Airport Blvd., Suite 250
 7   Burlingame, California 94010
 8   Tel: 650-825-4300
 9   Attorneys for Third Party
10   Fortress Investment Group LLC
11
                                UNITED STATES DISTRICT COURT
12
                           CENTRAL DISTRICT OF CALIFORNIA
13
     UNILOC 2017 LLC,                               LEAD CONSOLIDATED CASE:
14                                                  8:18-cv-02055-GW-DFM
                   Plaintiff,
15
            v.                                      THIRD PARTY FORTRESS
16                                                  INVESTMENT GROUP LLC’S
     NETFLIX, INC.,                                 RESPONSES AND OBJECTIONS
17
                   Defendant.                       TO NETFLIX, INC.’S
18                                                  DOCUMENT PRODUCTION AND
19                                                  DEPOSITION SUBPOENAS

20
21
22
23
24
25
26
27
28
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
         Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 3 of 98



 1          Third party Fortress Investment Group LLC (“FIG”) serves the following
 2   responses and objections to the June 17, 2020 subpoena duces tecum and subpoena
 3   ad testificandum (collectively, “Subpoena”) served by Defendant Netflix, Inc. in the
 4   above-entitled case (“Netflix Litigation”).
 5                                 GENERAL OBJECTIONS
 6          The following objections apply to Netflix’s Subpoena. To the extent any
 7   specific objection is also made to a particular Request for Production (“Request”)
 8   or Deposition Topic (“Topic”), FIG does not waive or otherwise limit any general
 9   objection.
10          1.     FIG objects to the Subpoena on the grounds that the date for
11   compliance of the documents requests and to provide deposition testimony is
12   unreasonable, unduly burdensome, and harassing. Given the unduly broad
13   Requests and Topics, FIG needs sufficient time to properly investigate, analyze,
14   and respond to the Subpoena.
15          2.     FIG objects to the Subpoena to the extent it seeks information
16   protected by the attorney-client privilege, the attorney work-product immunity
17   doctrine, the common interest privilege, and any other applicable privilege or
18   protection, and any inadvertent production shall not be deemed a waiver off any
19   privilege with respect to the documents or information produced or of any work-
20   product immunity doctrine that may attach. Accordingly, FIG objects to producing
21   any documents or testimony protected by, for example, Fed. R. Evid. 501.
22          3.     FIG objects to the Subpoena as overly broad, unduly burdensome and
23   oppressive to the extent that it is indefinite as to time or scope or otherwise not
24   limited to a time frame relevant to issues in the Netflix Litigation.
25          4.     FIG objects to the Subpoena as unduly burdensome to the extent it
26   seeks information already in Netflix’s possession.
27          5.     FIG objects to the Requests and Topics to the extent they purport to
28   cover material relevant to patents found to be invalid, patents dismissed from the
                                                  -1-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
         Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 4 of 98



 1   Netflix Litigation, or products not at issue in the Netflix Litigation.
 2          6.     FIG objects to these Requests and Topics to the extent they purport to
 3   cover material relevant to patents other than the patents asserted in the Netflix
 4   Litigation.
 5          7.     FIG objects to the Subpoena, and the Definitions and Instructions
 6   thereto, to the extent they seek to impose obligations on FIG that are inconsistent
 7   with and/or beyond the scope of those imposed or authorized by the Federal Rules
 8   of Civil Procedure, the Local Rules, or the rules or decisions of this Court.
 9          8.     FIG objects to the Subpoena’s Instructions as oppressive, overly broad,
10   unduly burdensome, unreasonable, and in contravention of the Federal Rules of
11   Civil Procedure and other applicable legal authority.
12          9.     FIG objects to each individual Request and Topic to the extent it is
13   vague, ambiguous, nonsensical, oppressive, overly broad, unduly burdensome,
14   unreasonably cumulative or duplicative, seeks information that is more
15   conveniently or less expensively obtained from another source including a party in
16   this action (e.g., Uniloc 2017), or seeks information that is not proportional to the
17   needs of the Netflix Litigation.
18          10.    FIG objects to each Request and Topic to the extent that it calls for
19   information not within the scope of knowledge of any FIG representative. To do so
20   would place an undue burden on FIG, require more of FIG than any obligation
21   imposed by law, would subject FIG to unreasonable and undue burden and expense,
22   and would seek to impose upon FIG an obligation to investigate or discover
23   information or materials from third parties or sources that are equally accessible to
24   Netflix.
25          11.    FIG objects to each Request and Topic to the extent that it seeks
26   information not relevant to the subject matter of this action or to a claim or defense,
27   currently part of the Netflix Litigation, of any party and/or is not proportional to the
28   needs of the Netflix Litigation.
                                                  -2-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
         Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 5 of 98



 1          12.    FIG objects to the Subpoena to the extent it seeks information subject
 2   to a nondisclosure or confidentiality agreement with a third party and/or the trade
 3   secrets, or information confidential and proprietary to, a third party.
 4          13.    FIG objects to the Requests and Topics to the extent that they require
 5   FIG to provide information that is not kept by FIG in the normal course of business.
 6   FIG objects to the Requests and Topics to the extent they seek documents and
 7   information that are no longer active or readily accessible on FIG databases but
 8   might exist in electronic archives or back-up files. FIG will not rebuild these
 9   electronic archives and back-up files in order to search for documents that may be
10   responsive to the Requests or Topics.
11          14.    FIG objects to the Requests and Topics to the extent that they require
12   FIG to search for and produce email in contravention of the E-Discovery Order
13   (“ESI Order”) that was entered July 3, 2019 (Dkt. No. 75). FIG will not search for
14   email that may purportedly be responsive to the Requests or Topics.
15          15.    FIG objects to Netflix’s definition of “You” and “Your” to the extent
16   that it includes third parties that are legally independent of FIG and on whose
17   behalf FIG cannot respond. Accordingly, FIG will respond only on behalf of itself.
18          16.    FIG objects to Netflix’s definition of “Uniloc” as vague, ambiguous,
19   nonsensical, oppressive, overly broad and unduly burdensome. Accordingly, to the
20   extent proper and feasible, FIG will construe “Uniloc” to mean specifically Uniloc
21   Luxembourg S.à.r.l (f.k.a. Uniloc Luxembourg S.A.).
22          17.    FIG objects to Netflix’s definition of “Pendrell” as vague, ambiguous,
23   nonsensical, oppressive, overly broad and unduly burdensome. Accordingly, to the
24   extent proper and feasible, FIG will construe “Pendrell” to mean specifically
25   Pendrell Technologies LLC.
26          18.    FIG objects to Netflix’s definition of “LINQware” as vague,
27   ambiguous, nonsensical, oppressive, overly broad and unduly burdensome.
28   Accordingly, to the extent proper and feasible, FIG will construe “LINQware” to
                                                  -3-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
         Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 6 of 98



 1   mean specifically LINQware, Inc.
 2            19.   FIG objects to Netflix’s definition of “Communication(s)” and
 3   “communicate(s)” to the extent that it seeks to impose obligations different from
 4   and/or in addition to the Federal Rules of Civil Procedure or the Local Rules of this
 5   Court.
 6            20.   FIG objects to Netflix’s definition of “Document” and “Documents” to
 7   the extent that it seeks to impose obligations different from and/or in addition to the
 8   Federal Rules of Civil Procedure or the Local Rules of this Court.
 9            21.   FIG objects to Netflix’s definition of “Identify,” “identifying,” and
10   “identification” to the extent that it seeks to impose obligations different from
11   and/or in addition to the Federal Rules of Civil Procedure or the Local Rules of this
12   Court.
13            22.   Each of the above General Objections shall be deemed continuing and
14   is incorporated into the specific responses set forth below, whether or not
15   specifically stated in response to each Request, and is not waived or in any way
16   limited by the responses below. No response to a Request shall be understood as,
17   nor is it intended to be, a waiver of any General Objection or any Specific
18   Objection that may be separately stated with respect to any response. Nor shall any
19   response to a Request be deemed to constitute any agreement or concession that the
20   subject matter thereof is relevant to this action. All of the responses set forth below
21   are made without waiving or intending to waive any objection, including but not
22   limited to objections as to competency, relevancy, materiality, authenticity,
23   privilege, or admissibility.
24                        RESPONSE TO DOCUMENT REQUESTS
25   REQUEST NO. 1.
26       All articles of organization for You and Uniloc 2017.
27   RESPONSE TO REQUEST NO. 1.
28            In addition to the General Objections, all of which are incorporated by
                                                  -4-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
         Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 7 of 98



 1   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 2   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 3   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 4   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 5   that are not relevant to any claims or defenses in the Netflix Litigation and is
 6   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 7   to this Request to the extent it seeks information protected by the attorney-client
 8   privilege, the attorney work-product immunity doctrine, the common interest
 9   privilege, and any other applicable privilege or protection. FIG also objects to this
10   Request to the extent it seeks third-party documents that FIG is obligated to keep
11   confidential.
12          On all of these grounds, FIG objects to producing, and will not produce, any
13   documents responsive to this Request.
14   REQUEST NO. 2.
15         Documents sufficient to identify persons with a membership interest in You
     and/or Uniloc 2017.
16
     RESPONSE TO REQUEST NO. 2.
17
            In addition to the General Objections, all of which are incorporated by
18
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
19
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
20
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
21
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
22
     that are not relevant to any claims or defenses in the Netflix Litigation and is
23
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
24
     to this Request to the extent it seeks information protected by the attorney-client
25
     privilege, the attorney work-product immunity doctrine, the common interest
26
     privilege, and any other applicable privilege or protection. FIG also objects to this
27
     Request to the extent it seeks third-party documents that FIG is obligated to keep
28
                                                  -5-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
         Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 8 of 98



 1   confidential.
 2          On all of these grounds, FIG objects to producing, and will not produce, any
 3   documents responsive to this Request.
 4   REQUEST NO. 3.
 5       Documents sufficient to identify all of Your and Uniloc 2017’s present
     members, managers, officers, employees, and agents.
 6
     RESPONSE TO REQUEST NO. 3.
 7
            In addition to the General Objections, all of which are incorporated by
 8
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 9
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
10
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
11
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
12
     that are not relevant to any claims or defenses in the Netflix Litigation and is
13
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
14
     to this Request to the extent it seeks information protected by the attorney-client
15
     privilege, the attorney work-product immunity doctrine, the common interest
16
     privilege, and any other applicable privilege or protection. FIG also objects to this
17
     Request to the extent it seeks third-party documents that FIG is obligated to keep
18
     confidential.
19
            On all of these grounds, FIG objects to producing, and will not produce, any
20
     documents responsive to this Request.
21
     REQUEST NO. 4.
22         All Documents relating to the business relationship between You and Uniloc,
23   including the date the relationship began and the scope of the relationship.
     RESPONSE TO REQUEST NO. 4.
24
            In addition to the General Objections, all of which are incorporated by
25
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
26
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
27
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
28
                                                  -6-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
         Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 9 of 98



 1   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 2   that are not relevant to any claims or defenses in the Netflix Litigation and is
 3   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 4   to this Request to the extent it seeks information protected by the attorney-client
 5   privilege, the attorney work-product immunity doctrine, the common interest
 6   privilege, and any other applicable privilege or protection. FIG also objects to this
 7   Request to the extent it seeks third-party documents that FIG is obligated to keep
 8   confidential. FIG objects to this Request to the extent it requires FIG to search for
 9   and produce email in contravention of the applicable ESI Order entered in the
10   Netflix Litigation.
11          On all of these grounds, FIG objects to producing, and will not produce, any
12   documents responsive to this Request.
13   REQUEST NO. 5.
14       All agreements entered into between You and Uniloc.
     RESPONSE TO REQUEST NO. 5.
15
            In addition to the General Objections, all of which are incorporated by
16
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
17
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
18
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
19
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
20
     that are not relevant to any claims or defenses in the Netflix Litigation and is
21
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
22
     to this Request to the extent it seeks information protected by the attorney-client
23
     privilege, the attorney work-product immunity doctrine, the common interest
24
     privilege, and any other applicable privilege or protection. FIG also objects to this
25
     Request to the extent it seeks third-party documents that FIG is obligated to keep
26
     confidential.
27
            On all of these grounds, FIG objects to producing, and will not produce, any
28
                                                  -7-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 10 of 98



 1   documents responsive to this Request.
 2   REQUEST NO. 6.
 3         All Documents relating to the business relationship between You and Uniloc
     2017, including the date the relationship began and the scope of the relationship.
 4
     RESPONSE TO REQUEST NO. 6.
 5
            In addition to the General Objections, all of which are incorporated by
 6
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 7
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
 8
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 9
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
10
     that are not relevant to any claims or defenses in the Netflix Litigation and is
11
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
12
     to this Request to the extent it seeks information protected by the attorney-client
13
     privilege, the attorney work-product immunity doctrine, the common interest
14
     privilege, and any other applicable privilege or protection. FIG also objects to this
15
     Request to the extent it seeks third-party documents that FIG is obligated to keep
16
     confidential. FIG objects to this Request to the extent it requires FIG to search for
17
     and produce email in contravention of the applicable ESI Order entered in the
18
     Netflix Litigation.
19
            On all of these grounds, FIG objects to producing, and will not produce, any
20
     documents responsive to this Request.
21
     REQUEST NO. 7.
22       All agreements entered into between You and Uniloc 2017.
23   RESPONSE TO REQUEST NO. 7.
24          In addition to the General Objections, all of which are incorporated by
25   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
26   broad and unduly burdensome to the extent that it seeks documents from FIG, a
27   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
28   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
                                                  -8-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 11 of 98



 1   that are not relevant to any claims or defenses in the Netflix Litigation and is
 2   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 3   to this Request to the extent it seeks information protected by the attorney-client
 4   privilege, the attorney work-product immunity doctrine, the common interest
 5   privilege, and any other applicable privilege or protection. FIG also objects to this
 6   Request to the extent it seeks third-party documents that FIG is obligated to keep
 7   confidential.
 8          On all of these grounds, FIG objects to producing, and will not produce, any
 9   documents responsive to this Request.
10   REQUEST NO. 8.
11         All Documents relating to the formation, creation, ownership, funding, and
     operation of Uniloc 2017.
12
     RESPONSE TO REQUEST NO. 8.
13
            In addition to the General Objections, all of which are incorporated by
14
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
15
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
16
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
17
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
18
     that are not relevant to any claims or defenses in the Netflix Litigation and is
19
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
20
     to this Request to the extent it seeks information protected by the attorney-client
21
     privilege, the attorney work-product immunity doctrine, the common interest
22
     privilege, and any other applicable privilege or protection. FIG also objects to this
23
     Request to the extent it seeks third-party documents that FIG is obligated to keep
24
     confidential. FIG objects to this Request to the extent it requires FIG to search for
25
     and produce email in contravention of the applicable ESI Order entered in the
26
     Netflix Litigation.
27
            On all of these grounds, FIG objects to producing, and will not produce, any
28
                                                  -9-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 12 of 98



 1   documents responsive to this Request.
 2   REQUEST NO. 9.
 3         Documents sufficient to show Your revenues, expenses, and profits from
     patent asserting activities since 2013.
 4
     RESPONSE TO REQUEST NO. 9.
 5
            In addition to the General Objections, all of which are incorporated by
 6
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 7
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
 8
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
 9
     documents that are not relevant to any claims or defenses in the Netflix Litigation
10
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
11
     objects to this Request to the extent it seeks information protected by the attorney-
12
     client privilege, the attorney work-product immunity doctrine, the common interest
13
     privilege, and any other applicable privilege or protection. FIG also objects to this
14
     Request to the extent it seeks third-party documents that FIG is obligated to keep
15
     confidential.
16
            On all of these grounds, FIG objects to producing, and will not produce, any
17
     documents responsive to this Request.
18
     REQUEST NO. 1 .
19         All Documents relating to Your policies, practices, and customs concerning
20   patent asserting activities since 2013.
     RESPONSE TO REQUEST NO. 1 .
21
            In addition to the General Objections, all of which are incorporated by
22
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
23
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
24
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
25
     documents that are not relevant to any claims or defenses in the Netflix Litigation
26
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
27
     objects to this Request to the extent it seeks information protected by the attorney-
28
                                                 -10-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 13 of 98



 1   client privilege, the attorney work-product immunity doctrine, the common interest
 2   privilege, and any other applicable privilege or protection. FIG also objects to this
 3   Request to the extent it seeks third-party documents that FIG is obligated to keep
 4   confidential. FIG objects to this Request to the extent it requires FIG to search for
 5   and produce email in contravention of the applicable ESI Order entered in the
 6   Netflix Litigation.
 7          On all of these grounds, FIG objects to producing, and will not produce, any
 8   documents responsive to this Request.
 9   REQUEST NO. 11.
10         All Documents relating to IPG Electronics 502 Limited’s acquisition of
     patents including the ’229 Patent from Electronics and Telecommunications
11   Research Institute (ETRI).
12   RESPONSE TO REQUEST NO. 11.
13          In addition to the General Objections, all of which are incorporated by
14   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
15   broad and unduly burdensome to the extent that it seeks documents from FIG, a
16   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
17   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
18   that are not relevant to any claims or defenses in the Netflix Litigation and is
19   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
20   to this Request to the extent it seeks information protected by the attorney-client
21   privilege, the attorney work-product immunity doctrine, the common interest
22   privilege, and any other applicable privilege or protection. FIG also objects to this
23   Request to the extent it seeks third-party documents that FIG is obligated to keep
24   confidential. FIG objects to this Request to the extent it requires FIG to search for
25   and produce email in contravention of the applicable ESI Order entered in the
26   Netflix Litigation.
27          On all of these grounds, FIG objects to producing, and will not produce, any
28   documents responsive to this Request.
                                                 -11-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 14 of 98



 1   REQUEST NO. 12.
 2         All Documents relating to Pendrell’s acquisition of patents including the ’229
     Patent from IPG Electronics 502 Limited.
 3
     RESPONSE TO REQUEST NO. 12.
 4
            In addition to the General Objections, all of which are incorporated by
 5
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 6
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
 7
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 8
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 9
     that are not relevant to any claims or defenses in the Netflix Litigation and is
10
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
11
     to this Request to the extent it seeks information protected by the attorney-client
12
     privilege, the attorney work-product immunity doctrine, the common interest
13
     privilege, and any other applicable privilege or protection. FIG also objects to this
14
     Request to the extent it seeks third-party documents that FIG is obligated to keep
15
     confidential. FIG objects to this Request to the extent it requires FIG to search for
16
     and produce email in contravention of the applicable ESI Order entered in the
17
     Netflix Litigation.
18
            On all of these grounds, FIG objects to producing, and will not produce, any
19
     documents responsive to this Request.
20
     REQUEST NO. 13.
21         All Documents relating to Uniloc’s acquisition of the Pendrell Portfolio
22   patents from Pendrell, including but not limited to all agreements, memoranda, and
     analyses related to such acquisition.
23
     RESPONSE TO REQUEST NO. 13.
24
            In addition to the General Objections, all of which are incorporated by
25
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
26
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
27
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
28
                                                 -12-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 15 of 98



 1   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 2   that are not relevant to any claims or defenses in the Netflix Litigation and is
 3   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 4   to this Request to the extent it seeks information protected by the attorney-client
 5   privilege, the attorney work-product immunity doctrine, the common interest
 6   privilege, and any other applicable privilege or protection. FIG also objects to this
 7   Request to the extent it seeks third-party documents that FIG is obligated to keep
 8   confidential. FIG objects to this Request to the extent it requires FIG to search for
 9   and produce email in contravention of the applicable ESI Order entered in the
10   Netflix Litigation.
11          On all of these grounds, FIG objects to producing, and will not produce, any
12   documents responsive to this Request.
13   REQUEST NO. 14.
14         All Communications with Uniloc relating to the acquisition of the Pendrell
     Portfolio patents.
15
     RESPONSE TO REQUEST NO. 14.
16
            In addition to the General Objections, all of which are incorporated by
17
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
18
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
19
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
20
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
21
     that are not relevant to any claims or defenses in the Netflix Litigation and is
22
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
23
     to this Request to the extent it seeks information protected by the attorney-client
24
     privilege, the attorney work-product immunity doctrine, the common interest
25
     privilege, and any other applicable privilege or protection. FIG also objects to this
26
     Request to the extent it seeks third-party documents that FIG is obligated to keep
27
     confidential. FIG objects to this Request to the extent it requires FIG to search for
28
                                                 -13-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 16 of 98



 1   and produce email in contravention of the applicable ESI Order entered in the
 2   Netflix Litigation.
 3          On all of these grounds, FIG objects to producing, and will not produce, any
 4   documents responsive to this Request.
 5   REQUEST NO. 15.
 6         All Communications with Pendrell relating to the acquisition of the Pendrell
     Portfolio patents.
 7
     RESPONSE TO REQUEST NO. 15.
 8
            In addition to the General Objections, all of which are incorporated by
 9
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
10
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
11
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
12
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
13
     that are not relevant to any claims or defenses in the Netflix Litigation and is
14
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
15
     to this Request to the extent it seeks information protected by the attorney-client
16
     privilege, the attorney work-product immunity doctrine, the common interest
17
     privilege, and any other applicable privilege or protection. FIG also objects to this
18
     Request to the extent it seeks third-party documents that FIG is obligated to keep
19
     confidential. FIG objects to this Request to the extent it requires FIG to search for
20
     and produce email in contravention of the applicable ESI Order entered in the
21
     Netflix Litigation.
22
            On all of these grounds, FIG objects to producing, and will not produce, any
23
     documents responsive to this Request.
24
     REQUEST NO. 16.
25         All agreements and licenses between You and Uniloc concerning any rights
26   to any of the Pendrell Portfolio patents.
     RESPONSE TO REQUEST NO. 16.
27
            In addition to the General Objections, all of which are incorporated by
28
                                                 -14-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 17 of 98



 1   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 2   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 3   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 4   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 5   that are not relevant to any claims or defenses in the Netflix Litigation and is
 6   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 7   to this Request to the extent it seeks information protected by the attorney-client
 8   privilege, the attorney work-product immunity doctrine, the common interest
 9   privilege, and any other applicable privilege or protection. FIG also objects to this
10   Request to the extent it seeks third-party documents that FIG is obligated to keep
11   confidential.
12          On all of these grounds, FIG objects to producing, and will not produce, any
13   documents responsive to this Request.
14   REQUEST NO. 17.
15         All Documents and Communications relating to any valuations of any of the
     Pendrell Portfolio patents.
16
     RESPONSE TO REQUEST NO. 17.
17
            In addition to the General Objections, all of which are incorporated by
18
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
19
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
20
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
21
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
22
     that are not relevant to any claims or defenses in the Netflix Litigation and is
23
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
24
     to this Request to the extent it seeks information protected by the attorney-client
25
     privilege, the attorney work-product immunity doctrine, the common interest
26
     privilege, and any other applicable privilege or protection. FIG also objects to this
27
     Request to the extent it seeks third-party documents that FIG is obligated to keep
28
                                                 -15-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 18 of 98



 1   confidential. FIG objects to this Request to the extent it requires FIG to search for
 2   and produce email in contravention of the applicable ESI Order entered in the
 3   Netflix Litigation.
 4          On all of these grounds, FIG objects to producing, and will not produce, any
 5   documents responsive to this Request.
 6   REQUEST NO. 18.
 7         All Documents relating to Uniloc’s acquisition of the LINQware Portfolio
     patents from LINQware, including but not limited to all agreements, memoranda,
 8   and analyses related to such acquisition.
 9   RESPONSE TO REQUEST NO. 18.
10          In addition to the General Objections, all of which are incorporated by
11   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
12   broad and unduly burdensome to the extent that it seeks documents from FIG, a
13   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
14   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
15   that are not relevant to any claims or defenses in the Netflix Litigation and is
16   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
17   to this Request to the extent it seeks information protected by the attorney-client
18   privilege, the attorney work-product immunity doctrine, the common interest
19   privilege, and any other applicable privilege or protection. FIG also objects to this
20   Request to the extent it seeks third-party documents that FIG is obligated to keep
21   confidential. FIG objects to this Request to the extent it requires FIG to search for
22   and produce email in contravention of the applicable ESI Order entered in the
23   Netflix Litigation.
24          On all of these grounds, FIG objects to producing, and will not produce, any
25   documents responsive to this Request.
26   REQUEST NO. 19.
27         All Communications with Uniloc relating to the acquisition of the LINQware
     Portfolio patents.
28
                                                 -16-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 19 of 98



 1   RESPONSE TO REQUEST NO. 19.
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 4   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 5   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 6   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 7   that are not relevant to any claims or defenses in the Netflix Litigation and is
 8   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 9   to this Request to the extent it seeks information protected by the attorney-client
10   privilege, the attorney work-product immunity doctrine, the common interest
11   privilege, and any other applicable privilege or protection. FIG also objects to this
12   Request to the extent it seeks third-party documents that FIG is obligated to keep
13   confidential. FIG objects to this Request to the extent it requires FIG to search for
14   and produce email in contravention of the applicable ESI Order entered in the
15   Netflix Litigation.
16          On all of these grounds, FIG objects to producing, and will not produce, any
17   documents responsive to this Request.
18   REQUEST NO. 2 .
19       All Communications with LINQware relating to the acquisition of the
     LINQware Portfolio patents.
20
     RESPONSE TO REQUEST NO. 2 .
21
            In addition to the General Objections, all of which are incorporated by
22
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
23
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
24
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
25
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
26
     that are not relevant to any claims or defenses in the Netflix Litigation and is
27
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
28
                                                 -17-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 20 of 98



 1   to this Request to the extent it seeks information protected by the attorney-client
 2   privilege, the attorney work-product immunity doctrine, the common interest
 3   privilege, and any other applicable privilege or protection. FIG also objects to this
 4   Request to the extent it seeks third-party documents that FIG is obligated to keep
 5   confidential. FIG objects to this Request to the extent it requires FIG to search for
 6   and produce email in contravention of the applicable ESI Order entered in the
 7   Netflix Litigation.
 8          On all of these grounds, FIG objects to producing, and will not produce, any
 9   documents responsive to this Request.
10   REQUEST NO. 21.
11         All agreements and licenses between You and Uniloc concerning any rights
     to any of the LINQware Portfolio patents.
12
     RESPONSE TO REQUEST NO. 21.
13
            In addition to the General Objections, all of which are incorporated by
14
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
15
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
16
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
17
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
18
     that are not relevant to any claims or defenses in the Netflix Litigation and is
19
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
20
     to this Request to the extent it seeks information protected by the attorney-client
21
     privilege, the attorney work-product immunity doctrine, the common interest
22
     privilege, and any other applicable privilege or protection. FIG also objects to this
23
     Request to the extent it seeks third-party documents that FIG is obligated to keep
24
     confidential.
25
            On all of these grounds, FIG objects to producing, and will not produce, any
26
     documents responsive to this Request.
27
     REQUEST NO. 22.
28       All Documents and Communications relating to any valuations of any of the
                                                 -18-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 21 of 98



 1   LINQware Portfolio patents.
 2   RESPONSE TO REQUEST NO. 22.
 3          In addition to the General Objections, all of which are incorporated by
 4   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 5   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 6   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 7   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 8   that are not relevant to any claims or defenses in the Netflix Litigation and is
 9   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
10   to this Request to the extent it seeks information protected by the attorney-client
11   privilege, the attorney work-product immunity doctrine, the common interest
12   privilege, and any other applicable privilege or protection. FIG also objects to this
13   Request to the extent it seeks third-party documents that FIG is obligated to keep
14   confidential. FIG objects to this Request to the extent it requires FIG to search for
15   and produce email in contravention of the applicable ESI Order entered in the
16   Netflix Litigation.
17          On all of these grounds, FIG objects to producing, and will not produce, any
18   documents responsive to this Request.
19   REQUEST NO. 23.
20         All Documents and Communications relating to Uniloc 2017’s acquisition of
     the Uniloc Asserted Patents from Uniloc Luxembourg S.A.
21
     RESPONSE TO REQUEST NO. 23.
22
            In addition to the General Objections, all of which are incorporated by
23
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
24
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
25
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
26
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
27
     that are not relevant to any claims or defenses in the Netflix Litigation and is
28
                                                 -19-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 22 of 98



 1   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 2   to this Request to the extent it seeks information protected by the attorney-client
 3   privilege, the attorney work-product immunity doctrine, the common interest
 4   privilege, and any other applicable privilege or protection. FIG also objects to this
 5   Request to the extent it seeks third-party documents that FIG is obligated to keep
 6   confidential. FIG objects to this Request to the extent it requires FIG to search for
 7   and produce email in contravention of the applicable ESI Order entered in the
 8   Netflix Litigation.
 9          On all of these grounds, FIG objects to producing, and will not produce, any
10   documents responsive to this Request.
11   REQUEST NO. 24.
12         All Documents and Communications relating to any valuations of any of the
     Uniloc Asserted Patents or any patent portfolio(s) that include any of the Uniloc
13   Asserted Patents.
14   RESPONSE TO REQUEST NO. 24.
15          In addition to the General Objections, all of which are incorporated by
16   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
17   broad and unduly burdensome to the extent that it seeks documents from FIG, a
18   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
19   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
20   that are not relevant to any claims or defenses in the Netflix Litigation and is
21   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
22   to this Request to the extent it seeks information protected by the attorney-client
23   privilege, the attorney work-product immunity doctrine, the common interest
24   privilege, and any other applicable privilege or protection. FIG also objects to this
25   Request to the extent it seeks third-party documents that FIG is obligated to keep
26   confidential. FIG objects to this Request to the extent it requires FIG to search for
27   and produce email in contravention of the applicable ESI Order entered in the
28   Netflix Litigation.
                                                 -20-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 23 of 98



 1          On all of these grounds, FIG objects to producing, and will not produce, any
 2   documents responsive to this Request.
 3   REQUEST NO. 25.
 4         All Documents and Communications relating to any valuations of any of the
     Uniloc Asserted Patents or any patent portfolio(s) that include any of the Uniloc
 5   Asserted Patents compared with Your entire patent portfolio.
 6   RESPONSE TO REQUEST NO. 25.
 7          In addition to the General Objections, all of which are incorporated by
 8   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 9   broad and unduly burdensome to the extent that it seeks documents from FIG, a
10   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
11   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
12   that are not relevant to any claims or defenses in the Netflix Litigation and is
13   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
14   to this Request to the extent it seeks information protected by the attorney-client
15   privilege, the attorney work-product immunity doctrine, the common interest
16   privilege, and any other applicable privilege or protection. FIG also objects to this
17   Request to the extent it seeks third-party documents that FIG is obligated to keep
18   confidential. FIG objects to this Request to the extent it requires FIG to search for
19   and produce email in contravention of the applicable ESI Order entered in the
20   Netflix Litigation.
21          On all of these grounds, FIG objects to producing, and will not produce, any
22   documents responsive to this Request.
23   REQUEST NO. 26.
24         All Documents and Communications relating to any license agreements
     conferring any rights to any of the Uniloc Asserted Patents or any patent
25   portfolio(s) that include any of the Uniloc Asserted Patents, including licenses
26   entered into by You, Uniloc, Uniloc 2017, or any prior assignee.
     RESPONSE TO REQUEST NO. 26.
27
            In addition to the General Objections, all of which are incorporated by
28
                                                 -21-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 24 of 98



 1   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 2   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 3   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 4   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 5   that are not relevant to any claims or defenses in the Netflix Litigation and is
 6   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 7   to this Request to the extent it seeks information protected by the attorney-client
 8   privilege, the attorney work-product immunity doctrine, the common interest
 9   privilege, and any other applicable privilege or protection. FIG also objects to this
10   Request to the extent it seeks third-party documents that FIG is obligated to keep
11   confidential. FIG objects to this Request to the extent it requires FIG to search for
12   and produce email in contravention of the applicable ESI Order entered in the
13   Netflix Litigation.
14          On all of these grounds, FIG objects to producing, and will not produce, any
15   documents responsive to this Request.
16   REQUEST NO. 27.
17          All Documents and Communications relating to any agreements conferring
     any financial, ownership, or security interests to any of the Uniloc Asserted Patents
18   or any patent portfolio(s) that include any of the Uniloc Asserted Patents.
19   RESPONSE TO REQUEST NO. 27.
20          In addition to the General Objections, all of which are incorporated by
21   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
22   broad and unduly burdensome to the extent that it seeks documents from FIG, a
23   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
24   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
25   that are not relevant to any claims or defenses in the Netflix Litigation and is
26   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
27   to this Request to the extent it seeks information protected by the attorney-client
28   privilege, the attorney work-product immunity doctrine, the common interest
                                                 -22-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 25 of 98



 1   privilege, and any other applicable privilege or protection. FIG also objects to this
 2   Request to the extent it seeks third-party documents that FIG is obligated to keep
 3   confidential. FIG objects to this Request to the extent it requires FIG to search for
 4   and produce email in contravention of the applicable ESI Order entered in the
 5   Netflix Litigation.
 6          On all of these grounds, FIG objects to producing, and will not produce, any
 7   documents responsive to this Request.
 8   REQUEST NO. 28.
 9        All Communications regarding any of the Uniloc Asserted Patents involving
     You, Uniloc 2017, Uniloc, Pendrell, or LINQware.
10
     RESPONSE TO REQUEST NO. 28.
11
            In addition to the General Objections, all of which are incorporated by
12
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
13
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
14
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
15
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
16
     that are not relevant to any claims or defenses in the Netflix Litigation and is
17
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
18
     to this Request to the extent it seeks information protected by the attorney-client
19
     privilege, the attorney work-product immunity doctrine, the common interest
20
     privilege, and any other applicable privilege or protection. FIG also objects to this
21
     Request to the extent it seeks third-party documents that FIG is obligated to keep
22
     confidential. FIG objects to this Request to the extent it requires FIG to search for
23
     and produce email in contravention of the applicable ESI Order entered in the
24
     Netflix Litigation.
25
            On all of these grounds, FIG objects to producing, and will not produce, any
26
     documents responsive to this Request.
27
     REQUEST NO. 29.
28       All Communications regarding any of the Uniloc Asserted Patents involving
                                                 -23-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 26 of 98



 1   any person or entity accused of infringing any of the Uniloc Asserted Patents.
 2   RESPONSE TO REQUEST NO. 29.
 3          In addition to the General Objections, all of which are incorporated by
 4   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 5   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 6   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 7   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 8   that are not relevant to any claims or defenses in the Netflix Litigation and is
 9   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
10   to this Request to the extent it seeks information protected by the attorney-client
11   privilege, the attorney work-product immunity doctrine, the common interest
12   privilege, and any other applicable privilege or protection. FIG also objects to this
13   Request to the extent it seeks third-party documents that FIG is obligated to keep
14   confidential. FIG objects to this Request to the extent it requires FIG to search for
15   and produce email in contravention of the applicable ESI Order entered in the
16   Netflix Litigation.
17          On all of these grounds, FIG objects to producing, and will not produce, any
18   documents responsive to this Request.
19   REQUEST NO. 3 .
20         All Communications regarding any of the Uniloc Asserted Patents and
     Netflix.
21
     RESPONSE TO REQUEST NO. 3 .
22
            In addition to the General Objections, all of which are incorporated by
23
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
24
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
25
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
26
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
27
     that are not relevant to any claims or defenses in the Netflix Litigation and is
28
                                                 -24-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 27 of 98



 1   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 2   to this Request to the extent it seeks information protected by the attorney-client
 3   privilege, the attorney work-product immunity doctrine, the common interest
 4   privilege, and any other applicable privilege or protection. FIG also objects to this
 5   Request to the extent it seeks third-party documents that FIG is obligated to keep
 6   confidential. FIG objects to this Request to the extent it requires FIG to search for
 7   and produce email in contravention of the applicable ESI Order entered in the
 8   Netflix Litigation.
 9          On all of these grounds, FIG objects to producing, and will not produce, any
10   documents responsive to this Request.
11   REQUEST NO. 31.
12         Documents sufficient to show Your and Uniloc 2017’s financial condition
     between 2013 and the present including but not limited to balance sheets, income
13   statements, profit and loss statements, cash flow statements, and other financial
14   documents reflecting Your and Uniloc 2017’s revenues, profits, and losses.
     RESPONSE TO REQUEST NO. 31.
15
            In addition to the General Objections, all of which are incorporated by
16
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
17
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
18
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
19
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
20
     that are not relevant to any claims or defenses in the Netflix Litigation and is
21
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
22
     to this Request to the extent it seeks information protected by the attorney-client
23
     privilege, the attorney work-product immunity doctrine, the common interest
24
     privilege, and any other applicable privilege or protection. FIG also objects to this
25
     Request to the extent it seeks third-party documents that FIG is obligated to keep
26
     confidential.
27
            On all of these grounds, FIG objects to producing, and will not produce, any
28
                                                 -25-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 28 of 98



 1   documents responsive to this Request.
 2   REQUEST NO. 32.
 3          All Documents and Communications relating to any ability by anyone at any
     time to grant a license, release, or covenant under any of the Uniloc Asserted
 4   Patents.
 5   RESPONSE TO REQUEST NO. 32.
 6          In addition to the General Objections, all of which are incorporated by
 7   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 8   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 9   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
10   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
11   that are not relevant to any claims or defenses in the Netflix Litigation and is
12   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
13   to this Request to the extent it seeks information protected by the attorney-client
14   privilege, the attorney work-product immunity doctrine, the common interest
15   privilege, and any other applicable privilege or protection. FIG also objects to this
16   Request to the extent it seeks third-party documents that FIG is obligated to keep
17   confidential. FIG objects to this Request to the extent it requires FIG to search for
18   and produce email in contravention of the applicable ESI Order entered in the
19   Netflix Litigation.
20          On all of these grounds, FIG objects to producing, and will not produce, any
21   documents responsive to this Request.
22   REQUEST NO. 33.
23         All Documents and Communications concerning legal proceedings in which
     any of the Uniloc Asserted Patents is asserted for infringement.
24
     RESPONSE TO REQUEST NO. 33.
25
            In addition to the General Objections, all of which are incorporated by
26
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
27
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
28
                                                 -26-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 29 of 98



 1   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 2   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 3   that are not relevant to any claims or defenses in the Netflix Litigation and is
 4   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 5   to this Request to the extent it seeks information protected by the attorney-client
 6   privilege, the attorney work-product immunity doctrine, the common interest
 7   privilege, and any other applicable privilege or protection. FIG also objects to this
 8   Request to the extent it seeks third-party documents that FIG is obligated to keep
 9   confidential. FIG objects to this Request to the extent it requires FIG to search for
10   and produce email in contravention of the applicable ESI Order entered in the
11   Netflix Litigation.
12          On all of these grounds, FIG objects to producing, and will not produce, any
13   documents responsive to this Request.
14   REQUEST NO. 34.
15         All Documents including or relating to any analysis of revenue projections
     and return on investment of any of the Uniloc Asserted Patents or any patent
16   portfolio(s) that include any of the Uniloc Asserted Patents.
17   RESPONSE TO REQUEST NO. 34.
18          In addition to the General Objections, all of which are incorporated by
19   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
20   broad and unduly burdensome to the extent that it seeks documents from FIG, a
21   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
22   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
23   that are not relevant to any claims or defenses in the Netflix Litigation and is
24   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
25   to this Request to the extent it seeks information protected by the attorney-client
26   privilege, the attorney work-product immunity doctrine, the common interest
27   privilege, and any other applicable privilege or protection. FIG also objects to this
28   Request to the extent it seeks third-party documents that FIG is obligated to keep
                                                 -27-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 30 of 98



 1   confidential. FIG objects to this Request to the extent it requires FIG to search for
 2   and produce email in contravention of the applicable ESI Order entered in the
 3   Netflix Litigation.
 4          On all of these grounds, FIG objects to producing, and will not produce, any
 5   documents responsive to this Request.
 6   REQUEST NO. 35.
 7          All Documents relating to any analysis of assertion for infringement of any
     of the Uniloc Asserted Patents or any patent portfolio(s) that include any of the
 8   Uniloc Asserted Patents.
 9   RESPONSE TO REQUEST NO. 35.
10          In addition to the General Objections, all of which are incorporated by
11   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
12   broad and unduly burdensome to the extent that it seeks documents from FIG, a
13   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
14   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
15   that are not relevant to any claims or defenses in the Netflix Litigation and is
16   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
17   to this Request to the extent it seeks information protected by the attorney-client
18   privilege, the attorney work-product immunity doctrine, the common interest
19   privilege, and any other applicable privilege or protection. FIG also objects to this
20   Request to the extent it seeks third-party documents that FIG is obligated to keep
21   confidential. FIG objects to this Request to the extent it requires FIG to search for
22   and produce email in contravention of the applicable ESI Order entered in the
23   Netflix Litigation.
24          On all of these grounds, FIG objects to producing, and will not produce, any
25   documents responsive to this Request.
26   REQUEST NO. 36.
27        All Documents relating to any financial interest You have in any settlement,
     judgment, damages award, or other relief that results from assertion of the Uniloc
28
                                                 -28-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 31 of 98



 1   Asserted Patents or any patent portfolio(s) that include any of the Uniloc Asserted
 2   Patents.

 3   RESPONSE TO REQUEST NO. 36.

 4          In addition to the General Objections, all of which are incorporated by

 5   specific reference herein, FIG objects to this Request as vague, ambiguous, overly

 6   broad and unduly burdensome to the extent that it seeks documents from FIG, a

 7   non-party to the Netflix Litigation, that Netflix can obtain from other sources,

 8   including Uniloc 2017. FIG also objects to this Request in that it seeks documents

 9   that are not relevant to any claims or defenses in the Netflix Litigation and is

10   therefore not proportional to the needs of the Netflix Litigation. FIG further objects

11   to this Request to the extent it seeks information protected by the attorney-client

12   privilege, the attorney work-product immunity doctrine, the common interest

13   privilege, and any other applicable privilege or protection. FIG also objects to this

14   Request to the extent it seeks third-party documents that FIG is obligated to keep

15   confidential. FIG objects to this Request to the extent it requires FIG to search for

16   and produce email in contravention of the applicable ESI Order entered in the

17   Netflix Litigation.

18          On all of these grounds, FIG objects to producing, and will not produce, any

19   documents responsive to this Request.

20   REQUEST NO. 37.
            All Documents and Communications relating to Netflix’s alleged
21   infringement of any of the Uniloc Asserted Patents.
22   RESPONSE TO REQUEST NO. 37.
23          In addition to the General Objections, all of which are incorporated by
24   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
25   broad and unduly burdensome to the extent that it seeks documents from FIG, a
26   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
27   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
28
                                                 -29-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 32 of 98



 1   that are not relevant to any claims or defenses in the Netflix Litigation and is
 2   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 3   to this Request to the extent it seeks information protected by the attorney-client
 4   privilege, the attorney work-product immunity doctrine, the common interest
 5   privilege, and any other applicable privilege or protection. FIG also objects to this
 6   Request to the extent it seeks third-party documents that FIG is obligated to keep
 7   confidential. FIG objects to this Request to the extent it requires FIG to search for
 8   and produce email in contravention of the applicable ESI Order entered in the
 9   Netflix Litigation.
10          On all of these grounds, FIG objects to producing, and will not produce, any
11   documents responsive to this Request.
12   REQUEST NO. 38.
13          All Documents and Communications relating to the decision to initiate this
     Litigation against Netflix.
14
     RESPONSE TO REQUEST NO. 38.
15
            In addition to the General Objections, all of which are incorporated by
16
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
17
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
18
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
19
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
20
     that are not relevant to any claims or defenses in the Netflix Litigation and is
21
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
22
     to this Request to the extent it seeks information protected by the attorney-client
23
     privilege, the attorney work-product immunity doctrine, the common interest
24
     privilege, and any other applicable privilege or protection. FIG also objects to this
25
     Request to the extent it seeks third-party documents that FIG is obligated to keep
26
     confidential. FIG objects to this Request to the extent it requires FIG to search for
27
     and produce email in contravention of the applicable ESI Order entered in the
28
                                                 -30-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 33 of 98



 1   Netflix Litigation.
 2          On all of these grounds, FIG objects to producing, and will not produce, any
 3   documents responsive to this Request.
 4   REQUEST NO. 39.
 5          All Documents and Communications relating to any valuation of the
     assertion of the Uniloc Asserted Patents against Netflix.
 6
     RESPONSE TO REQUEST NO. 39.
 7
            In addition to the General Objections, all of which are incorporated by
 8
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 9
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
10
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
11
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
12
     that are not relevant to any claims or defenses in the Netflix Litigation and is
13
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
14
     to this Request to the extent it seeks information protected by the attorney-client
15
     privilege, the attorney work-product immunity doctrine, the common interest
16
     privilege, and any other applicable privilege or protection. FIG also objects to this
17
     Request to the extent it seeks third-party documents that FIG is obligated to keep
18
     confidential. FIG objects to this Request to the extent it requires FIG to search for
19
     and produce email in contravention of the applicable ESI Order entered in the
20
     Netflix Litigation.
21
            On all of these grounds, FIG objects to producing, and will not produce, any
22
     documents responsive to this Request.
23
     REQUEST NO. 4 .
24       All Documents relating to Your funding of this Litigation against Netflix.
25   RESPONSE TO REQUEST NO. 4 .
26          In addition to the General Objections, all of which are incorporated by
27   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
28   broad and unduly burdensome to the extent that it seeks documents from FIG, a
                                                 -31-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 34 of 98



 1   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 2   including Uniloc 2017. FIG objects to the phrase “funding of this Litigation” as
 3   vague and ambiguous. FIG also objects to this Request in that it seeks documents
 4   that are not relevant to any claims or defenses in the Netflix Litigation and is
 5   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 6   to this Request to the extent it seeks information protected by the attorney-client
 7   privilege, the attorney work-product immunity doctrine, the common interest
 8   privilege, and any other applicable privilege or protection. FIG also objects to this
 9   Request to the extent it seeks third-party documents that FIG is obligated to keep
10   confidential. FIG objects to this Request to the extent it requires FIG to search for
11   and produce email in contravention of the applicable ESI Order entered in the
12   Netflix Litigation.
13          On all of these grounds, FIG objects to producing, and will not produce, any
14   documents responsive to this Request.
15   REQUEST NO. 41.
16          All Documents relating to Your financial interest in the outcome of this
     Litigation against Netflix.
17
     RESPONSE TO REQUEST NO. 41.
18
            In addition to the General Objections, all of which are incorporated by
19
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
20
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
21
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
22
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
23
     that are not relevant to any claims or defenses in the Netflix Litigation and is
24
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
25
     to this Request to the extent it seeks information protected by the attorney-client
26
     privilege, the attorney work-product immunity doctrine, the common interest
27
     privilege, and any other applicable privilege or protection. FIG also objects to this
28
                                                 -32-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 35 of 98



 1   Request to the extent it seeks third-party documents that FIG is obligated to keep
 2   confidential. FIG objects to this Request to the extent it requires FIG to search for
 3   and produce email in contravention of the applicable ESI Order entered in the
 4   Netflix Litigation.
 5          On all of these grounds, FIG objects to producing, and will not produce, any
 6   documents responsive to this Request.
 7   REQUEST NO. 42.
 8          All Documents relating to Your financial gains, profits, or revenues that may
     be attributed to the ’229 Patent.
 9
     RESPONSE TO REQUEST NO. 42.
10
            In addition to the General Objections, all of which are incorporated by
11
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
12
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
13
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
14
     including Uniloc 2017. FIG objects to the phrase “financial gains, profits, or
15
     revenues” as vague and ambiguous. FIG also objects to this Request in that it seeks
16
     documents that are not relevant to any claims or defenses in the Netflix Litigation
17
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
18
     objects to this Request to the extent it seeks information protected by the attorney-
19
     client privilege, the attorney work-product immunity doctrine, the common interest
20
     privilege, and any other applicable privilege or protection. FIG also objects to this
21
     Request to the extent it seeks third-party documents that FIG is obligated to keep
22
     confidential. FIG objects to this Request to the extent it requires FIG to search for
23
     and produce email in contravention of the applicable ESI Order entered in the
24
     Netflix Litigation.
25
            On all of these grounds, FIG objects to producing, and will not produce, any
26
     documents responsive to this Request.
27
     REQUEST NO. 43.
28       All Documents relating to Your financial gains, profits, or revenues that may
                                                 -33-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 36 of 98



 1   be attributed to the ’609 Patent.
 2   RESPONSE TO REQUEST NO. 43.
 3          In addition to the General Objections, all of which are incorporated by
 4   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 5   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 6   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 7   including Uniloc 2017. FIG objects to the phrase “financial gains, profits, or
 8   revenues” as vague and ambiguous. FIG also objects to this Request in that it seeks
 9   documents that are not relevant to any claims or defenses in the Netflix Litigation
10   and is therefore not proportional to the needs of the Netflix Litigation. FIG further
11   objects to this Request to the extent it seeks information protected by the attorney-
12   client privilege, the attorney work-product immunity doctrine, the common interest
13   privilege, and any other applicable privilege or protection. FIG also objects to this
14   Request to the extent it seeks third-party documents that FIG is obligated to keep
15   confidential. FIG objects to this Request to the extent it requires FIG to search for
16   and produce email in contravention of the applicable ESI Order entered in the
17   Netflix Litigation.
18          On all of these grounds, FIG objects to producing, and will not produce, any
19   documents responsive to this Request.
20   REQUEST NO. 44.
21          All Documents relating to Your financial gains, profits, or revenues that may
     be attributed to the ’273 Patent.
22
     RESPONSE TO REQUEST NO. 44.
23
            In addition to the General Objections, all of which are incorporated by
24
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
25
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
26
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
27
     including Uniloc 2017. FIG objects to the phrase “financial gains, profits, or
28
                                                 -34-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 37 of 98



 1   revenues” as vague and ambiguous. FIG also objects to this Request in that it seeks
 2   documents that are not relevant to any claims or defenses in the Netflix Litigation
 3   and is therefore not proportional to the needs of the Netflix Litigation. FIG further
 4   objects to this Request to the extent it seeks information protected by the attorney-
 5   client privilege, the attorney work-product immunity doctrine, the common interest
 6   privilege, and any other applicable privilege or protection. FIG also objects to this
 7   Request to the extent it seeks third-party documents that FIG is obligated to keep
 8   confidential. FIG objects to this Request to the extent it requires FIG to search for
 9   and produce email in contravention of the applicable ESI Order entered in the
10   Netflix Litigation.
11          On all of these grounds, FIG objects to producing, and will not produce, any
12   documents responsive to this Request.
13   REQUEST NO. 45.
14         All Documents and Communications relating to Your offers, requests,
     discussion, and negotiations to provide a license to the ’229 Patent.
15
     RESPONSE TO REQUEST NO. 45.
16
            In addition to the General Objections, all of which are incorporated by
17
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
18
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
19
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
20
     documents that are not relevant to any claims or defenses in the Netflix Litigation
21
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
22
     objects to this Request to the extent it seeks information protected by the attorney-
23
     client privilege, the attorney work-product immunity doctrine, the common interest
24
     privilege, and any other applicable privilege or protection. FIG also objects to this
25
     Request to the extent it seeks third-party documents that FIG is obligated to keep
26
     confidential. FIG objects to this Request to the extent it requires FIG to search for
27
     and produce email in contravention of the applicable ESI Order entered in the
28
                                                 -35-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 38 of 98



 1   Netflix Litigation.
 2          On all of these grounds, FIG objects to producing, and will not produce, any
 3   documents responsive to this Request.
 4   REQUEST NO. 46.
 5         All Documents and Communications relating to Your offers, requests,
     discussion, and negotiations to provide a license to the ’609 Patent.
 6
     RESPONSE TO REQUEST NO. 46.
 7
            In addition to the General Objections, all of which are incorporated by
 8
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 9
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
10
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
11
     documents that are not relevant to any claims or defenses in the Netflix Litigation
12
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
13
     objects to this Request to the extent it seeks information protected by the attorney-
14
     client privilege, the attorney work-product immunity doctrine, the common interest
15
     privilege, and any other applicable privilege or protection. FIG also objects to this
16
     Request to the extent it seeks third-party documents that FIG is obligated to keep
17
     confidential. FIG objects to this Request to the extent it requires FIG to search for
18
     and produce email in contravention of the applicable ESI Order entered in the
19
     Netflix Litigation.
20
            On all of these grounds, FIG objects to producing, and will not produce, any
21
     documents responsive to this Request.
22
     REQUEST NO. 47.
23         All Documents and Communications relating to Your offers, requests,
24   discussion, and negotiations to provide a license to the ’273 Patent.
     RESPONSE TO REQUEST NO. 47.
25
            In addition to the General Objections, all of which are incorporated by
26
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
27
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
28
                                                 -36-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 39 of 98



 1   non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
 2   documents that are not relevant to any claims or defenses in the Netflix Litigation
 3   and is therefore not proportional to the needs of the Netflix Litigation. FIG further
 4   objects to this Request to the extent it seeks information protected by the attorney-
 5   client privilege, the attorney work-product immunity doctrine, the common interest
 6   privilege, and any other applicable privilege or protection. FIG also objects to this
 7   Request to the extent it seeks third-party documents that FIG is obligated to keep
 8   confidential. FIG objects to this Request to the extent it requires FIG to search for
 9   and produce email in contravention of the applicable ESI Order entered in the
10   Netflix Litigation.
11          On all of these grounds, FIG objects to producing, and will not produce, any
12   documents responsive to this Request.
13   REQUEST NO. 48.
14         All Documents and Communications referenced in the May 3, 2018 Payoff
     and Termination Agreement (produced at UNILOC_0004017).
15
     RESPONSE TO REQUEST NO. 48.
16
            In addition to the General Objections, all of which are incorporated by
17
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
18
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
19
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
20
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
21
     that are not relevant to any claims or defenses in the Netflix Litigation and is
22
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
23
     to this Request to the extent it seeks information protected by the attorney-client
24
     privilege, the attorney work-product immunity doctrine, the common interest
25
     privilege, and any other applicable privilege or protection. FIG also objects to this
26
     Request to the extent it seeks third-party documents that FIG is obligated to keep
27
     confidential. FIG objects to this Request to the extent it requires FIG to search for
28
                                                 -37-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 40 of 98



 1   and produce email in contravention of the applicable ESI Order entered in the
 2   Netflix Litigation.
 3          On all of these grounds, FIG objects to producing, and will not produce, any
 4   documents responsive to this Request.
 5   REQUEST NO. 49.
 6          All Documents and Communications addressing or relating to the relative
     value of any of the Uniloc Asserted Patents in relation to other patents, including
 7   but not limited to relative value of any of the Uniloc Asserted Patents compared to
 8   other patents that were acquired as part of the same portfolio or other patents
     licensed as part of the same portfolio.
 9
     RESPONSE TO REQUEST NO. 49.
10
            In addition to the General Objections, all of which are incorporated by
11
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
12
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
13
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
14
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
15
     that are not relevant to any claims or defenses in the Netflix Litigation and is
16
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
17
     to this Request to the extent it seeks information protected by the attorney-client
18
     privilege, the attorney work-product immunity doctrine, the common interest
19
     privilege, and any other applicable privilege or protection. FIG also objects to this
20
     Request to the extent it seeks third-party documents that FIG is obligated to keep
21
     confidential. FIG objects to this Request to the extent it requires FIG to search for
22
     and produce email in contravention of the applicable ESI Order entered in the
23
     Netflix Litigation.
24
            On all of these grounds, FIG objects to producing, and will not produce, any
25
     documents responsive to this Request.
26
     REQUEST NO. 5 .
27       Any business plan that references this Litigation.
28
                                                 -38-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 41 of 98



 1   RESPONSE TO REQUEST NO. 5 .
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 4   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 5   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 6   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 7   that are not relevant to any claims or defenses in the Netflix Litigation and is
 8   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 9   to this Request to the extent it seeks information protected by the attorney-client
10   privilege, the attorney work-product immunity doctrine, the common interest
11   privilege, and any other applicable privilege or protection. FIG also objects to this
12   Request to the extent it seeks third-party documents that FIG is obligated to keep
13   confidential.
14          On all of these grounds, FIG objects to producing, and will not produce, any
15   documents responsive to this Request.
16   REQUEST NO. 51.
17       Any business plan that references Netflix.
     RESPONSE TO REQUEST NO. 51.
18
            In addition to the General Objections, all of which are incorporated by
19
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
20
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
21
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
22
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
23
     that are not relevant to any claims or defenses in the Netflix Litigation and is
24
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
25
     to this Request to the extent it seeks information protected by the attorney-client
26
     privilege, the attorney work-product immunity doctrine, the common interest
27
     privilege, and any other applicable privilege or protection. FIG also objects to this
28
                                                 -39-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 42 of 98



 1   Request to the extent it seeks third-party documents that FIG is obligated to keep
 2   confidential.
 3          On all of these grounds, FIG objects to producing, and will not produce, any
 4   documents responsive to this Request.
 5   REQUEST NO. 52.
 6       Any business plan that references the Uniloc Asserted Patents.
     RESPONSE TO REQUEST NO. 52.
 7
            In addition to the General Objections, all of which are incorporated by
 8
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 9
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
10
     non-party to the Netflix Litigation, that Netflix can obtain from other sources,
11
     including Uniloc 2017. FIG also objects to this Request in that it seeks documents
12
     that are not relevant to any claims or defenses in the Netflix Litigation and is
13
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
14
     to this Request to the extent it seeks information protected by the attorney-client
15
     privilege, the attorney work-product immunity doctrine, the common interest
16
     privilege, and any other applicable privilege or protection. FIG also objects to this
17
     Request to the extent it seeks third-party documents that FIG is obligated to keep
18
     confidential.
19
            On all of these grounds, FIG objects to producing, and will not produce, any
20
     documents responsive to this Request.
21
     REQUEST NO. 53.
22
            Any business plan that references the Pendrell Portfolio or any of the assets
23   therein.
24   RESPONSE TO REQUEST NO. 53.
25          In addition to the General Objections, all of which are incorporated by
26   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
27   broad and unduly burdensome to the extent that it seeks documents from FIG, a
28   non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
                                                 -40-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 43 of 98



 1   documents that are not relevant to any claims or defenses in the Netflix Litigation
 2   and is therefore not proportional to the needs of the Netflix Litigation. FIG further
 3   objects to this Request to the extent it seeks information protected by the attorney-
 4   client privilege, the attorney work-product immunity doctrine, the common interest
 5   privilege, and any other applicable privilege or protection. FIG also objects to this
 6   Request to the extent it seeks third-party documents that FIG is obligated to keep
 7   confidential.
 8          On all of these grounds, FIG objects to producing, and will not produce, any
 9   documents responsive to this Request.
10   REQUEST NO. 54.
11          Any business plan that references the LINQware Portfolio or any of the
     assets therein.
12
     RESPONSE TO REQUEST NO. 54.
13
            In addition to the General Objections, all of which are incorporated by
14
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
15
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
16
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
17
     documents that are not relevant to any claims or defenses in the Netflix Litigation
18
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
19
     objects to this Request to the extent it seeks information protected by the attorney-
20
     client privilege, the attorney work-product immunity doctrine, the common interest
21
     privilege, and any other applicable privilege or protection. FIG also objects to this
22
     Request to the extent it seeks third-party documents that FIG is obligated to keep
23
     confidential.
24
            On all of these grounds, FIG objects to producing, and will not produce, any
25
     documents responsive to this Request.
26
     REQUEST NO. 55.
27       Any communication to investors that references this Litigation.
28
                                                 -41-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 44 of 98



 1   RESPONSE TO REQUEST NO. 55.
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 4   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 5   non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
 6   documents that are not relevant to any claims or defenses in the Netflix Litigation
 7   and is therefore not proportional to the needs of the Netflix Litigation. FIG further
 8   objects to this Request to the extent it seeks information protected by the attorney-
 9   client privilege, the attorney work-product immunity doctrine, the common interest
10   privilege, and any other applicable privilege or protection. FIG also objects to this
11   Request to the extent it seeks third-party documents that FIG is obligated to keep
12   confidential. FIG objects to this Request to the extent it requires FIG to search for
13   and produce email in contravention of the applicable ESI Order entered in the
14   Netflix Litigation.
15          On all of these grounds, FIG objects to producing, and will not produce, any
16   documents responsive to this Request.
17   REQUEST NO. 56.
18       Any communication to investors that references Netflix.
     RESPONSE TO REQUEST NO. 56.
19
            In addition to the General Objections, all of which are incorporated by
20
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
21
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
22
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
23
     documents that are not relevant to any claims or defenses in the Netflix Litigation
24
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
25
     objects to this Request to the extent it seeks information protected by the attorney-
26
     client privilege, the attorney work-product immunity doctrine, the common interest
27
     privilege, and any other applicable privilege or protection. FIG also objects to this
28
                                                 -42-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 45 of 98



 1   Request to the extent it seeks third-party documents that FIG is obligated to keep
 2   confidential. FIG objects to this Request to the extent it requires FIG to search for
 3   and produce email in contravention of the applicable ESI Order entered in the
 4   Netflix Litigation.
 5          On all of these grounds, FIG objects to producing, and will not produce, any
 6   documents responsive to this Request.
 7   REQUEST NO. 57.
 8       Any communication to investors that references the Uniloc Asserted Patents.
     RESPONSE TO REQUEST NO. 57.
 9
            In addition to the General Objections, all of which are incorporated by
10
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
11
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
12
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
13
     documents that are not relevant to any claims or defenses in the Netflix Litigation
14
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
15
     objects to this Request to the extent it seeks information protected by the attorney-
16
     client privilege, the attorney work-product immunity doctrine, the common interest
17
     privilege, and any other applicable privilege or protection. FIG also objects to this
18
     Request to the extent it seeks third-party documents that FIG is obligated to keep
19
     confidential. FIG objects to this Request to the extent it requires FIG to search for
20
     and produce email in contravention of the applicable ESI Order entered in the
21
     Netflix Litigation.
22
            On all of these grounds, FIG objects to producing, and will not produce, any
23
     documents responsive to this Request.
24
     REQUEST NO. 58.
25
            Any communication to investors that references the Pendrell Portfolio or any
26   of the assets therein.
27   RESPONSE TO REQUEST NO. 58.
28          In addition to the General Objections, all of which are incorporated by
                                                 -43-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 46 of 98



 1   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 2   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 3   non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
 4   documents that are not relevant to any claims or defenses in the Netflix Litigation
 5   and is therefore not proportional to the needs of the Netflix Litigation. FIG further
 6   objects to this Request to the extent it seeks information protected by the attorney-
 7   client privilege, the attorney work-product immunity doctrine, the common interest
 8   privilege, and any other applicable privilege or protection. FIG also objects to this
 9   Request to the extent it seeks third-party documents that FIG is obligated to keep
10   confidential. FIG objects to this Request to the extent it requires FIG to search for
11   and produce email in contravention of the applicable ESI Order entered in the
12   Netflix Litigation.
13          On all of these grounds, FIG objects to producing, and will not produce, any
14   documents responsive to this Request.
15   REQUEST NO. 59.
16         Any communication to investors that references the LINQware Portfolio or
     any of the assets therein.
17
     RESPONSE TO REQUEST NO. 59.
18
            In addition to the General Objections, all of which are incorporated by
19
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
20
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
21
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
22
     documents that are not relevant to any claims or defenses in the Netflix Litigation
23
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
24
     objects to this Request to the extent it seeks information protected by the attorney-
25
     client privilege, the attorney work-product immunity doctrine, the common interest
26
     privilege, and any other applicable privilege or protection. FIG also objects to this
27
     Request to the extent it seeks third-party documents that FIG is obligated to keep
28
                                                 -44-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 47 of 98



 1   confidential. FIG objects to this Request to the extent it requires FIG to search for
 2   and produce email in contravention of the applicable ESI Order entered in the
 3   Netflix Litigation.
 4          On all of these grounds, FIG objects to producing, and will not produce, any
 5   documents responsive to this Request.
 6   REQUEST NO. 6 .
 7          Any communication with or report to Softbank Corp. regarding this
     Litigation.
 8
     RESPONSE TO REQUEST NO. 6 .
 9
            In addition to the General Objections, all of which are incorporated by
10
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
11
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
12
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
13
     documents that are not relevant to any claims or defenses in the Netflix Litigation
14
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
15
     objects to this Request to the extent it seeks information protected by the attorney-
16
     client privilege, the attorney work-product immunity doctrine, the common interest
17
     privilege, and any other applicable privilege or protection. FIG also objects to this
18
     Request to the extent it seeks third-party documents that FIG is obligated to keep
19
     confidential. FIG objects to this Request to the extent it requires FIG to search for
20
     and produce email in contravention of the applicable ESI Order entered in the
21
     Netflix Litigation.
22
            On all of these grounds, FIG objects to producing, and will not produce, any
23
     documents responsive to this Request.
24
     REQUEST NO. 61.
25       Any communication with or report to Softbank Corp. regarding Netflix.
26   RESPONSE TO REQUEST NO. 61.
27          In addition to the General Objections, all of which are incorporated by
28   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
                                                 -45-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 48 of 98



 1   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 2   non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
 3   documents that are not relevant to any claims or defenses in the Netflix Litigation
 4   and is therefore not proportional to the needs of the Netflix Litigation. FIG further
 5   objects to this Request to the extent it seeks information protected by the attorney-
 6   client privilege, the attorney work-product immunity doctrine, the common interest
 7   privilege, and any other applicable privilege or protection. FIG also objects to this
 8   Request to the extent it seeks third-party documents that FIG is obligated to keep
 9   confidential. FIG objects to this Request to the extent it requires FIG to search for
10   and produce email in contravention of the applicable ESI Order entered in the
11   Netflix Litigation.
12          On all of these grounds, FIG objects to producing, and will not produce, any
13   documents responsive to this Request.
14   REQUEST NO. 62.
15         Any communication with or report to Softbank Corp. regarding the Uniloc
     Asserted Patents.
16
     RESPONSE TO REQUEST NO. 62.
17
            In addition to the General Objections, all of which are incorporated by
18
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
19
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
20
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
21
     documents that are not relevant to any claims or defenses in the Netflix Litigation
22
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
23
     objects to this Request to the extent it seeks information protected by the attorney-
24
     client privilege, the attorney work-product immunity doctrine, the common interest
25
     privilege, and any other applicable privilege or protection. FIG also objects to this
26
     Request to the extent it seeks third-party documents that FIG is obligated to keep
27
     confidential. FIG objects to this Request to the extent it requires FIG to search for
28
                                                 -46-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 49 of 98



 1   and produce email in contravention of the applicable ESI Order entered in the
 2   Netflix Litigation.
 3          On all of these grounds, FIG objects to producing, and will not produce, any
 4   documents responsive to this Request.
 5   REQUEST NO. 63.
 6         Any communication with or report to Softbank Corp. regarding the Pendrell
     Portfolio or any of the assets therein.
 7
     RESPONSE TO REQUEST NO. 63.
 8
            In addition to the General Objections, all of which are incorporated by
 9
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
10
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
11
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
12
     documents that are not relevant to any claims or defenses in the Netflix Litigation
13
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
14
     objects to this Request to the extent it seeks information protected by the attorney-
15
     client privilege, the attorney work-product immunity doctrine, the common interest
16
     privilege, and any other applicable privilege or protection. FIG also objects to this
17
     Request to the extent it seeks third-party documents that FIG is obligated to keep
18
     confidential. FIG objects to this Request to the extent it requires FIG to search for
19
     and produce email in contravention of the applicable ESI Order entered in the
20
     Netflix Litigation.
21
            On all of these grounds, FIG objects to producing, and will not produce, any
22
     documents responsive to this Request.
23
     REQUEST NO. 64.
24       Any communication with or report to Softbank Corp. regarding the
25   LINQware Portfolio or any of the assets therein.
     RESPONSE TO REQUEST NO. 64.
26
            In addition to the General Objections, all of which are incorporated by
27
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
28
                                                 -47-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 50 of 98



 1   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 2   non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
 3   documents that are not relevant to any claims or defenses in the Netflix Litigation
 4   and is therefore not proportional to the needs of the Netflix Litigation. FIG further
 5   objects to this Request to the extent it seeks information protected by the attorney-
 6   client privilege, the attorney work-product immunity doctrine, the common interest
 7   privilege, and any other applicable privilege or protection. FIG also objects to this
 8   Request to the extent it seeks third-party documents that FIG is obligated to keep
 9   confidential. FIG objects to this Request to the extent it requires FIG to search for
10   and produce email in contravention of the applicable ESI Order entered in the
11   Netflix Litigation.
12          On all of these grounds, FIG objects to producing, and will not produce, any
13   documents responsive to this Request.
14   REQUEST NO. 65.
15          Any forecasts and/or outlook on any possible results related to this Litigation,
     Netflix, the Uniloc Asserted Patents, the Pendrell Portfolio or any of the assets
16   therein, and/or LINQware Portfolio or any of the assets therein.
17   RESPONSE TO REQUEST NO. 65.
18          In addition to the General Objections, all of which are incorporated by
19   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
20   broad and unduly burdensome to the extent that it seeks documents from FIG, a
21   non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
22   documents that are not relevant to any claims or defenses in the Netflix Litigation
23   and is therefore not proportional to the needs of the Netflix Litigation. FIG further
24   objects to this Request to the extent it seeks information protected by the attorney-
25   client privilege, the attorney work-product immunity doctrine, the common interest
26   privilege, and any other applicable privilege or protection. FIG also objects to this
27   Request to the extent it seeks third-party documents that FIG is obligated to keep
28   confidential. FIG objects to this Request to the extent it requires FIG to search for
                                                 -48-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 51 of 98



 1   and produce email in contravention of the applicable ESI Order entered in the
 2   Netflix Litigation.
 3          On all of these grounds, FIG objects to producing, and will not produce, any
 4   documents responsive to this Request.
 5   REQUEST NO. 66.
 6         All Documents and Communications relating to patent assertion strategy
     involving any of the Uniloc Asserted Patents or any patent portfolio(s) that include
 7   any of the Uniloc Asserted Patents.
 8   RESPONSE TO REQUEST NO. 66.
 9          In addition to the General Objections, all of which are incorporated by
10   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
11   broad and unduly burdensome to the extent that it seeks documents from FIG, a
12   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
13   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
14   that are not relevant to any claims or defenses in the Netflix Litigation and is
15   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
16   to this Request to the extent it seeks information protected by the attorney-client
17   privilege, the attorney work-product immunity doctrine, the common interest
18   privilege, and any other applicable privilege or protection. FIG also objects to this
19   Request to the extent it seeks third-party documents that FIG is obligated to keep
20   confidential. FIG objects to this Request to the extent it requires FIG to search for
21   and produce email in contravention of the applicable ESI Order entered in the
22   Netflix Litigation.
23          On all of these grounds, FIG objects to producing, and will not produce, any
24   documents responsive to this Request.
25   REQUEST NO. 67.
26          All Documents and Communications relating to Softbank Corp.’s decision to
     invest in You, including but not limited to any valuation conducted by Softbank
27   Corp. of the Uniloc Asserted Patents or any patent portfolio(s) that include any of
28   the Uniloc Asserted Patents.
                                                 -49-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 52 of 98



 1   RESPONSE TO REQUEST NO. 67.
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 4   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 5   non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
 6   documents that are not relevant to any claims or defenses in the Netflix Litigation
 7   and is therefore not proportional to the needs of the Netflix Litigation. FIG further
 8   objects to this Request to the extent it seeks information protected by the attorney-
 9   client privilege, the attorney work-product immunity doctrine, the common interest
10   privilege, and any other applicable privilege or protection. FIG also objects to this
11   Request to the extent it seeks third-party documents that FIG is obligated to keep
12   confidential. FIG objects to this Request to the extent it requires FIG to search for
13   and produce email in contravention of the applicable ESI Order entered in the
14   Netflix Litigation.
15          On all of these grounds, FIG objects to producing, and will not produce, any
16   documents responsive to this Request.
17   REQUEST NO. 68.
18         All Documents and Communications relating to any agreement involving
     Your investment in or ownership of any patent assertion entity and the reasons for
19   any subsequent change or modification in the terms of any such agreement.
20   RESPONSE TO REQUEST NO. 68.
21          In addition to the General Objections, all of which are incorporated by
22   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
23   broad and unduly burdensome to the extent that it seeks documents from FIG, a
24   non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
25   documents that are not relevant to any claims or defenses in the Netflix Litigation
26   and is therefore not proportional to the needs of the Netflix Litigation. FIG further
27   objects to this Request to the extent it seeks information protected by the attorney-
28   client privilege, the attorney work-product immunity doctrine, the common interest
                                                 -50-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 53 of 98



 1   privilege, and any other applicable privilege or protection. FIG also objects to this
 2   Request to the extent it seeks third-party documents that FIG is obligated to keep
 3   confidential. FIG objects to this Request to the extent it requires FIG to search for
 4   and produce email in contravention of the applicable ESI Order entered in the
 5   Netflix Litigation.
 6          On all of these grounds, FIG objects to producing, and will not produce, any
 7   documents responsive to this Request.
 8   REQUEST NO. 69.
 9          All Documents and Communications relating to Your strategy to drive up the
     costs of defense in any patent assertion campaigns in which You are a party.
10
     RESPONSE TO REQUEST NO. 69.
11
            In addition to the General Objections, all of which are incorporated by
12
     specific reference herein, FIG objects to this Request as vague, ambiguous, overly
13
     broad and unduly burdensome to the extent that it seeks documents from FIG, a
14
     non-party to the Netflix Litigation. FIG also objects to this Request in that it seeks
15
     documents that are not relevant to any claims or defenses in the Netflix Litigation
16
     and is therefore not proportional to the needs of the Netflix Litigation. FIG further
17
     objects to this Request to the extent it seeks information protected by the attorney-
18
     client privilege, the attorney work-product immunity doctrine, the common interest
19
     privilege, and any other applicable privilege or protection. FIG also objects to this
20
     Request to the extent it seeks third-party documents that FIG is obligated to keep
21
     confidential. FIG objects to this Request to the extent it requires FIG to search for
22
     and produce email in contravention of the applicable ESI Order entered in the
23
     Netflix Litigation.
24
            On all of these grounds, FIG objects to producing, and will not produce, any
25
     documents responsive to this Request.
26
     REQUEST NO. 7 .
27         All Documents and Communications relating to the amount of control
28   exercised by You in Uniloc 2017 and/or Uniloc.
                                                 -51-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 54 of 98



 1   RESPONSE TO REQUEST NO. 7 .
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Request as vague, ambiguous, overly
 4   broad and unduly burdensome to the extent that it seeks documents from FIG, a
 5   non-party to the Netflix Litigation, that Netflix can obtain from other sources,
 6   including Uniloc 2017. FIG also objects to this Request in that it seeks documents
 7   that are not relevant to any claims or defenses in the Netflix Litigation and is
 8   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 9   to this Request to the extent it seeks information protected by the attorney-client
10   privilege, the attorney work-product immunity doctrine, the common interest
11   privilege, and any other applicable privilege or protection. FIG also objects to this
12   Request to the extent it seeks third-party documents that FIG is obligated to keep
13   confidential. FIG objects to this Request to the extent it requires FIG to search for
14   and produce email in contravention of the applicable ESI Order entered in the
15   Netflix Litigation.
16          On all of these grounds, FIG objects to producing, and will not produce, any
17   documents responsive to this Request.
18                         OBJECTIONS TO DEPOSITION TOPICS
19   TOPIC NO. 1.
20         Your current and former composition, ownership, corporate structure and
     operation, including without limitation, facts concerning Your creation, funding,
21   and operation; an identification of Your present members, managers, officers,
22   employees, and agents; and the positions, titles, and interests of any identified
     individuals.
23
     RESPONSE TO TOPIC NO. 1.
24
            In addition to the General Objections, all of which are incorporated by
25
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
26
     broad and unduly burdensome in that it requests information from FIG, a non-party
27
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
28
                                                 -52-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 55 of 98



 1   that is not relevant to any claims or defenses in the Netflix Litigation and is
 2   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 3   to this Topic to the extent it seeks information protected by the attorney-client
 4   privilege, the attorney work-product immunity doctrine, the common interest
 5   privilege, and any other applicable privilege or protection. FIG also objects to this
 6   Topic to the extent it seeks third-party information that FIG is obligated to keep
 7   confidential.
 8          On all of these grounds, FIG objects to producing, and will not produce, any
 9   witnesses to testify regarding this Topic.
10   TOPIC NO. 2.
11          Uniloc 2017’s current and former composition, ownership, corporate
     structure and operation, including without limitation, facts concerning Uniloc
12   2017’s formation, creation, funding, and operation; an identification of Uniloc
13   2017’s present members, managers, officers, employees, and agents; and the
     positions, titles, and interests of any identified individuals.
14
     RESPONSE TO TOPIC NO. 2.
15
            In addition to the General Objections, all of which are incorporated by
16
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
17
     broad and unduly burdensome in that it requests information from FIG, a non-party
18
     to the Netflix Litigation, that Netflix can obtain from other sources, including
19
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
20
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
21
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
22
     to the extent it seeks information protected by the attorney-client privilege, the
23
     attorney work-product immunity doctrine, the common interest privilege, and any
24
     other applicable privilege or protection. FIG also objects to this Topic to the extent
25
     it seeks third-party information that FIG is obligated to keep confidential.
26
            On all of these grounds, FIG objects to producing, and will not produce, any
27
     witnesses to testify regarding this Topic.
28
                                                 -53-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 56 of 98



 1   TOPIC NO. 3.
 2          The business relationship between You and Uniloc, including the date the
     relationship began and the scope of the relationship.
 3
     RESPONSE TO TOPIC NO. 3.
 4
            In addition to the General Objections, all of which are incorporated by
 5
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 6
     broad and unduly burdensome in that it requests information from FIG, a non-party
 7
     to the Netflix Litigation, that Netflix can obtain from other sources, including
 8
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
 9
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
10
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
11
     to the extent it seeks information protected by the attorney-client privilege, the
12
     attorney work-product immunity doctrine, the common interest privilege, and any
13
     other applicable privilege or protection. FIG also objects to this Topic to the extent
14
     it seeks third-party information that FIG is obligated to keep confidential.
15
            On all of these grounds, FIG objects to producing, and will not produce, any
16
     witnesses to testify regarding this Topic.
17
     TOPIC NO. 4.
18       Agreements entered into between You and Uniloc.
19   RESPONSE TO TOPIC NO. 4.
20          In addition to the General Objections, all of which are incorporated by
21   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
22   broad and unduly burdensome in that it requests information from FIG, a non-party
23   to the Netflix Litigation, that Netflix can obtain from other sources, including
24   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
25   relevant to any claims or defenses in the Netflix Litigation and is therefore not
26   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
27   to the extent it seeks information protected by the attorney-client privilege, the
28   attorney work-product immunity doctrine, the common interest privilege, and any
                                                 -54-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 57 of 98



 1   other applicable privilege or protection. FIG also objects to this Topic to the extent
 2   it seeks third-party information that FIG is obligated to keep confidential.
 3          On all of these grounds, FIG objects to producing, and will not produce, any
 4   witnesses to testify regarding this Topic.
 5   TOPIC NO. 5.
 6          The business relationship between You and Uniloc 2017, including the date
     the relationship began and the scope of the relationship.
 7
     RESPONSE TO TOPIC NO. 5.
 8
            In addition to the General Objections, all of which are incorporated by
 9
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
10
     broad and unduly burdensome in that it requests information from FIG, a non-party
11
     to the Netflix Litigation, that Netflix can obtain from other sources, including
12
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
13
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
14
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
15
     to the extent it seeks information protected by the attorney-client privilege, the
16
     attorney work-product immunity doctrine, the common interest privilege, and any
17
     other applicable privilege or protection. FIG also objects to this Topic to the extent
18
     it seeks third-party information that FIG is obligated to keep confidential.
19
            On all of these grounds, FIG objects to producing, and will not produce, any
20
     witnesses to testify regarding this Topic.
21
     TOPIC NO. 6.
22       Agreements entered into between You and Uniloc 2017.
23   RESPONSE TO TOPIC NO. 6.
24          In addition to the General Objections, all of which are incorporated by
25   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
26   broad and unduly burdensome in that it requests information from FIG, a non-party
27   to the Netflix Litigation, that Netflix can obtain from other sources, including
28   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
                                                 -55-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 58 of 98



 1   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 2   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 3   to the extent it seeks information protected by the attorney-client privilege, the
 4   attorney work-product immunity doctrine, the common interest privilege, and any
 5   other applicable privilege or protection. FIG also objects to this Topic to the extent
 6   it seeks third-party information that FIG is obligated to keep confidential.
 7          On all of these grounds, FIG objects to producing, and will not produce, any
 8   witnesses to testify regarding this Topic.
 9   TOPIC NO. 7.
10         Your revenues, expenses, and profits from patent asserting activities since
     2013.
11
     RESPONSE TO TOPIC NO. 7.
12
            In addition to the General Objections, all of which are incorporated by
13
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
14
     broad and unduly burdensome in that it requests information from FIG, a non-party
15
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
16
     that is not relevant to any claims or defenses in the Netflix Litigation and is
17
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
18
     to this Topic to the extent it seeks information protected by the attorney-client
19
     privilege, the attorney work-product immunity doctrine, the common interest
20
     privilege, and any other applicable privilege or protection. FIG also objects to this
21
     Topic to the extent it seeks third-party information that FIG is obligated to keep
22
     confidential.
23
            On all of these grounds, FIG objects to producing, and will not produce, any
24
     witnesses to testify regarding this Topic.
25
     TOPIC NO. 8.
26          Your policies, practices, and customs concerning patent asserting activities
27   since 2013.

28
                                                 -56-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 59 of 98



 1   RESPONSE TO TOPIC NO. 8.
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 4   broad and unduly burdensome in that it requests information from FIG, a non-party
 5   to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
 6   that is not relevant to any claims or defenses in the Netflix Litigation and is
 7   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 8   to this Topic to the extent it seeks information protected by the attorney-client
 9   privilege, the attorney work-product immunity doctrine, the common interest
10   privilege, and any other applicable privilege or protection. FIG also objects to this
11   Topic to the extent it seeks third-party information that FIG is obligated to keep
12   confidential.
13          On all of these grounds, FIG objects to producing, and will not produce, any
14   witnesses to testify regarding this Topic.
15   TOPIC NO. 9.
16         IPG Electronics 502 Limited’s acquisition of patents including the ’229
     Patent from Electronics and Telecommunications Research Institute (ETRI).
17
     RESPONSE TO TOPIC NO. 9.
18
            In addition to the General Objections, all of which are incorporated by
19
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
20
     broad and unduly burdensome in that it requests information from FIG, a non-party
21
     to the Netflix Litigation, that Netflix can obtain from other sources, including
22
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
23
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
24
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
25
     to the extent it seeks information protected by the attorney-client privilege, the
26
     attorney work-product immunity doctrine, the common interest privilege, and any
27
     other applicable privilege or protection. FIG also objects to this Topic to the extent
28
                                                 -57-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 60 of 98



 1   it seeks third-party information that FIG is obligated to keep confidential.
 2          On all of these grounds, FIG objects to producing, and will not produce, any
 3   witnesses to testify regarding this Topic.
 4   TOPIC NO. 1 .
 5         Pendrell’s acquisition of patents including the ’229 Patent from IPG
     Electronics 502 Limited.
 6
     RESPONSE TO TOPIC NO. 1 .
 7
            In addition to the General Objections, all of which are incorporated by
 8
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 9
     broad and unduly burdensome in that it requests information from FIG, a non-party
10
     to the Netflix Litigation, that Netflix can obtain from other sources, including
11
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
12
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
13
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
14
     to the extent it seeks information protected by the attorney-client privilege, the
15
     attorney work-product immunity doctrine, the common interest privilege, and any
16
     other applicable privilege or protection. FIG also objects to this Topic to the extent
17
     it seeks third-party information that FIG is obligated to keep confidential.
18
            On all of these grounds, FIG objects to producing, and will not produce, any
19
     witnesses to testify regarding this Topic.
20
     TOPIC NO. 11.
21       Uniloc’s acquisition of the Pendrell Portfolio patents from Pendrell.
22   RESPONSE TO TOPIC NO. 11.
23          In addition to the General Objections, all of which are incorporated by
24   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
25   broad and unduly burdensome in that it requests information from FIG, a non-party
26   to the Netflix Litigation, that Netflix can obtain from other sources, including
27   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
28   relevant to any claims or defenses in the Netflix Litigation and is therefore not
                                                 -58-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 61 of 98



 1   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 2   to the extent it seeks information protected by the attorney-client privilege, the
 3   attorney work-product immunity doctrine, the common interest privilege, and any
 4   other applicable privilege or protection. FIG also objects to this Topic to the extent
 5   it seeks third-party information that FIG is obligated to keep confidential.
 6          On all of these grounds, FIG objects to producing, and will not produce, any
 7   witnesses to testify regarding this Topic.
 8   TOPIC NO. 12.
 9         Communications with Uniloc relating to the acquisition of the Pendrell
     Portfolio patents.
10
     RESPONSE TO TOPIC NO. 12.
11
            In addition to the General Objections, all of which are incorporated by
12
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
13
     broad and unduly burdensome in that it requests information from FIG, a non-party
14
     to the Netflix Litigation, that Netflix can obtain from other sources, including
15
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
16
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
17
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
18
     to the extent it seeks information protected by the attorney-client privilege, the
19
     attorney work-product immunity doctrine, the common interest privilege, and any
20
     other applicable privilege or protection. FIG also objects to this Topic to the extent
21
     it seeks third-party information that FIG is obligated to keep confidential.
22
            On all of these grounds, FIG objects to producing, and will not produce, any
23
     witnesses to testify regarding this Topic.
24
     TOPIC NO. 13.
25         Communications with Pendrell relating to the acquisition of the Pendrell
26   Portfolio patents.
     RESPONSE TO TOPIC NO. 13.
27
            In addition to the General Objections, all of which are incorporated by
28
                                                 -59-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 62 of 98



 1   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 2   broad and unduly burdensome in that it requests information from FIG, a non-party
 3   to the Netflix Litigation, that Netflix can obtain from other sources, including
 4   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
 5   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 6   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 7   to the extent it seeks information protected by the attorney-client privilege, the
 8   attorney work-product immunity doctrine, the common interest privilege, and any
 9   other applicable privilege or protection. FIG also objects to this Topic to the extent
10   it seeks third-party information that FIG is obligated to keep confidential.
11          On all of these grounds, FIG objects to producing, and will not produce, any
12   witnesses to testify regarding this Topic.
13   TOPIC NO. 14.
14         Agreements and licenses between You and Uniloc concerning any rights to
     any of the Pendrell Portfolio patents.
15
     RESPONSE TO TOPIC NO. 14.
16
            In addition to the General Objections, all of which are incorporated by
17
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
18
     broad and unduly burdensome in that it requests information from FIG, a non-party
19
     to the Netflix Litigation, that Netflix can obtain from other sources, including
20
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
21
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
22
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
23
     to the extent it seeks information protected by the attorney-client privilege, the
24
     attorney work-product immunity doctrine, the common interest privilege, and any
25
     other applicable privilege or protection. FIG also objects to this Topic to the extent
26
     it seeks third-party information that FIG is obligated to keep confidential.
27
            On all of these grounds, FIG objects to producing, and will not produce, any
28
                                                 -60-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 63 of 98



 1   witnesses to testify regarding this Topic.
 2   TOPIC NO. 15.
 3       Valuations of any of the Pendrell Portfolio patents.
     RESPONSE TO TOPIC NO. 15.
 4
            In addition to the General Objections, all of which are incorporated by
 5
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 6
     broad and unduly burdensome in that it requests information from FIG, a non-party
 7
     to the Netflix Litigation, that Netflix can obtain from other sources, including
 8
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
 9
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
10
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
11
     to the extent it seeks information protected by the attorney-client privilege, the
12
     attorney work-product immunity doctrine, the common interest privilege, and any
13
     other applicable privilege or protection. FIG also objects to this Topic to the extent
14
     it seeks third-party information that FIG is obligated to keep confidential.
15
            On all of these grounds, FIG objects to producing, and will not produce, any
16
     witnesses to testify regarding this Topic.
17
     TOPIC NO. 16.
18
         Uniloc’s acquisition of the LINQware Portfolio patents from LINQware.
19
     RESPONSE TO TOPIC NO. 16.
20
            In addition to the General Objections, all of which are incorporated by
21
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
22
     broad and unduly burdensome in that it requests information from FIG, a non-party
23
     to the Netflix Litigation, that Netflix can obtain from other sources, including
24
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
25
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
26
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
27
     to the extent it seeks information protected by the attorney-client privilege, the
28
                                                 -61-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 64 of 98



 1   attorney work-product immunity doctrine, the common interest privilege, and any
 2   other applicable privilege or protection. FIG also objects to this Topic to the extent
 3   it seeks third-party information that FIG is obligated to keep confidential.
 4          On all of these grounds, FIG objects to producing, and will not produce, any
 5   witnesses to testify regarding this Topic.
 6   TOPIC NO. 17.
 7         Communications with Uniloc relating to the acquisition of the LINQware
     Portfolio patents.
 8
     RESPONSE TO TOPIC NO. 17.
 9
            In addition to the General Objections, all of which are incorporated by
10
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
11
     broad and unduly burdensome in that it requests information from FIG, a non-party
12
     to the Netflix Litigation, that Netflix can obtain from other sources, including
13
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
14
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
15
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
16
     to the extent it seeks information protected by the attorney-client privilege, the
17
     attorney work-product immunity doctrine, the common interest privilege, and any
18
     other applicable privilege or protection. FIG also objects to this Topic to the extent
19
     it seeks third-party information that FIG is obligated to keep confidential.
20
            On all of these grounds, FIG objects to producing, and will not produce, any
21
     witnesses to testify regarding this Topic.
22
     TOPIC NO. 18.
23         Communications with LINQware relating to the acquisition of the LINQware
24   Portfolio patents.
     RESPONSE TO TOPIC NO. 18.
25
            In addition to the General Objections, all of which are incorporated by
26
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
27
     broad and unduly burdensome in that it requests information from FIG, a non-party
28
                                                 -62-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 65 of 98



 1   to the Netflix Litigation, that Netflix can obtain from other sources, including
 2   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
 3   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 4   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 5   to the extent it seeks information protected by the attorney-client privilege, the
 6   attorney work-product immunity doctrine, the common interest privilege, and any
 7   other applicable privilege or protection. FIG also objects to this Topic to the extent
 8   it seeks third-party information that FIG is obligated to keep confidential.
 9          On all of these grounds, FIG objects to producing, and will not produce, any
10   witnesses to testify regarding this Topic.
11   TOPIC NO. 19.
12         Agreements and licenses between You and Uniloc concerning any rights to
     any of the LINQware Portfolio patents.
13
     RESPONSE TO TOPIC NO. 19.
14
            In addition to the General Objections, all of which are incorporated by
15
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
16
     broad and unduly burdensome in that it requests information from FIG, a non-party
17
     to the Netflix Litigation, that Netflix can obtain from other sources, including
18
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
19
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
20
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
21
     to the extent it seeks information protected by the attorney-client privilege, the
22
     attorney work-product immunity doctrine, the common interest privilege, and any
23
     other applicable privilege or protection. FIG also objects to this Topic to the extent
24
     it seeks third-party information that FIG is obligated to keep confidential.
25
            On all of these grounds, FIG objects to producing, and will not produce, any
26
     witnesses to testify regarding this Topic.
27
     TOPIC NO. 2 .
28       Valuations of any of the LINQware Portfolio patents.
                                                 -63-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 66 of 98



 1   RESPONSE TO TOPIC NO. 2 .
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 4   broad and unduly burdensome in that it requests information from FIG, a non-party
 5   to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
 6   that is not relevant to any claims or defenses in the Netflix Litigation and is
 7   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 8   to this Topic to the extent it seeks information protected by the attorney-client
 9   privilege, the attorney work-product immunity doctrine, the common interest
10   privilege, and any other applicable privilege or protection. FIG also objects to this
11   Topic to the extent it seeks third-party information that FIG is obligated to keep
12   confidential.
13          On all of these grounds, FIG objects to producing, and will not produce, any
14   witnesses to testify regarding this Topic.
15   TOPIC NO. 21.
16        Uniloc 2017’s acquisition of the Uniloc Asserted Patents from Uniloc
     Luxembourg S.A.
17
     RESPONSE TO TOPIC NO. 21.
18
            In addition to the General Objections, all of which are incorporated by
19
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
20
     broad and unduly burdensome in that it requests information from FIG, a non-party
21
     to the Netflix Litigation, that Netflix can obtain from other sources, including
22
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
23
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
24
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
25
     to the extent it seeks information protected by the attorney-client privilege, the
26
     attorney work-product immunity doctrine, the common interest privilege, and any
27
     other applicable privilege or protection. FIG also objects to this Topic to the extent
28
                                                 -64-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 67 of 98



 1   it seeks third-party information that FIG is obligated to keep confidential.
 2          On all of these grounds, FIG objects to producing, and will not produce, any
 3   witnesses to testify regarding this Topic.
 4   TOPIC NO. 22.
 5          Valuations of any of the Uniloc Asserted Patents or any patent portfolio(s)
     that include any of the Uniloc Asserted Patents.
 6
     RESPONSE TO TOPIC NO. 22.
 7
            In addition to the General Objections, all of which are incorporated by
 8
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 9
     broad and unduly burdensome in that it requests information from FIG, a non-party
10
     to the Netflix Litigation, that Netflix can obtain from other sources, including
11
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
12
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
13
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
14
     to the extent it seeks information protected by the attorney-client privilege, the
15
     attorney work-product immunity doctrine, the common interest privilege, and any
16
     other applicable privilege or protection. FIG also objects to this Topic to the extent
17
     it seeks third-party information that FIG is obligated to keep confidential.
18
            On all of these grounds, FIG objects to producing, and will not produce, any
19
     witnesses to testify regarding this Topic.
20
     TOPIC NO. 23.
21          Valuations of any of the Uniloc Asserted Patents or any patent portfolio(s)
22   that include any of the Uniloc Asserted Patents compared with Your entire patent
     portfolio.
23
     RESPONSE TO TOPIC NO. 23.
24
            In addition to the General Objections, all of which are incorporated by
25
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
26
     broad and unduly burdensome in that it requests information from FIG, a non-party
27
     to the Netflix Litigation, that Netflix can obtain from other sources, including
28
                                                 -65-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 68 of 98



 1   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
 2   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 3   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 4   to the extent it seeks information protected by the attorney-client privilege, the
 5   attorney work-product immunity doctrine, the common interest privilege, and any
 6   other applicable privilege or protection. FIG also objects to this Topic to the extent
 7   it seeks third-party information that FIG is obligated to keep confidential.
 8          On all of these grounds, FIG objects to producing, and will not produce, any
 9   witnesses to testify regarding this Topic.
10   TOPIC NO. 24.
11         License agreements conferring any rights to any of the Uniloc Asserted
     Patents or any patent portfolio(s) that include any of the Uniloc Asserted Patents,
12   including licenses entered into by You, Uniloc, Uniloc 2017, or any prior assignee.
13   RESPONSE TO TOPIC NO. 24.
14          In addition to the General Objections, all of which are incorporated by
15   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
16   broad and unduly burdensome in that it requests information from FIG, a non-party
17   to the Netflix Litigation, that Netflix can obtain from other sources, including
18   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
19   relevant to any claims or defenses in the Netflix Litigation and is therefore not
20   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
21   to the extent it seeks information protected by the attorney-client privilege, the
22   attorney work-product immunity doctrine, the common interest privilege, and any
23   other applicable privilege or protection. FIG also objects to this Topic to the extent
24   it seeks third-party information that FIG is obligated to keep confidential.
25          On all of these grounds, FIG objects to producing, and will not produce, any
26   witnesses to testify regarding this Topic.
27   TOPIC NO. 25.
28       Agreements conferring any financial, ownership, or security interests to any
                                                 -66-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 69 of 98



 1   of the Uniloc Asserted Patents or any patent portfolio(s) that include any of the
 2   Uniloc Asserted Patents.

 3   RESPONSE TO TOPIC NO. 25.

 4          In addition to the General Objections, all of which are incorporated by

 5   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly

 6   broad and unduly burdensome in that it requests information from FIG, a non-party

 7   to the Netflix Litigation, that Netflix can obtain from other sources, including

 8   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not

 9   relevant to any claims or defenses in the Netflix Litigation and is therefore not

10   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic

11   to the extent it seeks information protected by the attorney-client privilege, the

12   attorney work-product immunity doctrine, the common interest privilege, and any

13   other applicable privilege or protection. FIG also objects to this Topic to the extent

14   it seeks third-party information that FIG is obligated to keep confidential.

15          On all of these grounds, FIG objects to producing, and will not produce, any

16   witnesses to testify regarding this Topic.

17   TOPIC NO. 26.
          Communications regarding any of the Uniloc Asserted Patents involving
18   You, Uniloc 2017, Uniloc, Pendrell, or LINQware.
19   RESPONSE TO TOPIC NO. 26.
20          In addition to the General Objections, all of which are incorporated by
21   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
22   broad and unduly burdensome in that it requests information from FIG, a non-party
23   to the Netflix Litigation, that Netflix can obtain from other sources, including
24   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
25   relevant to any claims or defenses in the Netflix Litigation and is therefore not
26   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
27   to the extent it seeks information protected by the attorney-client privilege, the
28
                                                 -67-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 70 of 98



 1   attorney work-product immunity doctrine, the common interest privilege, and any
 2   other applicable privilege or protection. FIG also objects to this Topic to the extent
 3   it seeks third-party information that FIG is obligated to keep confidential.
 4          On all of these grounds, FIG objects to producing, and will not produce, any
 5   witnesses to testify regarding this Topic.
 6   TOPIC NO. 27.
 7         Communications regarding any of the Uniloc Asserted Patents involving any
     person or entity accused of infringing any of the Uniloc Asserted Patents.
 8
     RESPONSE TO TOPIC NO. 27.
 9
            In addition to the General Objections, all of which are incorporated by
10
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
11
     broad and unduly burdensome in that it requests information from FIG, a non-party
12
     to the Netflix Litigation, that Netflix can obtain from other sources, including
13
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
14
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
15
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
16
     to the extent it seeks information protected by the attorney-client privilege, the
17
     attorney work-product immunity doctrine, the common interest privilege, and any
18
     other applicable privilege or protection. FIG also objects to this Topic to the extent
19
     it seeks third-party information that FIG is obligated to keep confidential.
20
            On all of these grounds, FIG objects to producing, and will not produce, any
21
     witnesses to testify regarding this Topic.
22
     TOPIC NO. 28.
23       Communications regarding any of the Uniloc Asserted Patents and Netflix.
24   RESPONSE TO TOPIC NO. 28.
25          In addition to the General Objections, all of which are incorporated by
26   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
27   broad and unduly burdensome in that it requests information from FIG, a non-party
28   to the Netflix Litigation, that Netflix can obtain from other sources, including
                                                 -68-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 71 of 98



 1   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
 2   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 3   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 4   to the extent it seeks information protected by the attorney-client privilege, the
 5   attorney work-product immunity doctrine, the common interest privilege, and any
 6   other applicable privilege or protection. FIG also objects to this Topic to the extent
 7   it seeks third-party information that FIG is obligated to keep confidential.
 8          On all of these grounds, FIG objects to producing, and will not produce, any
 9   witnesses to testify regarding this Topic.
10   TOPIC NO. 29.
11         Your and Uniloc 2017’s financial condition between 2013 and the present
     including but not limited to Your and Uniloc 2017’s revenues, profits, and losses.
12
     RESPONSE TO TOPIC NO. 29.
13
            In addition to the General Objections, all of which are incorporated by
14
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
15
     broad and unduly burdensome in that it requests information from FIG, a non-party
16
     to the Netflix Litigation, that Netflix can obtain from other sources, including
17
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
18
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
19
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
20
     to the extent it seeks information protected by the attorney-client privilege, the
21
     attorney work-product immunity doctrine, the common interest privilege, and any
22
     other applicable privilege or protection. FIG also objects to this Topic to the extent
23
     it seeks third-party information that FIG is obligated to keep confidential.
24
            On all of these grounds, FIG objects to producing, and will not produce, any
25
     witnesses to testify regarding this Topic.
26
     TOPIC NO. 3 .
27         Any ability by anyone at any time to grant a license, release, or covenant
28   under any of the Uniloc Asserted Patents.
                                                 -69-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 72 of 98



 1   RESPONSE TO TOPIC NO. 3 .
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 4   broad and unduly burdensome in that it requests information from FIG, a non-party
 5   to the Netflix Litigation, that Netflix can obtain from other sources, including
 6   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
 7   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 8   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 9   to the extent it seeks information protected by the attorney-client privilege, the
10   attorney work-product immunity doctrine, the common interest privilege, and any
11   other applicable privilege or protection. FIG also objects to this Topic to the extent
12   it seeks third-party information that FIG is obligated to keep confidential.
13          On all of these grounds, FIG objects to producing, and will not produce, any
14   witnesses to testify regarding this Topic.
15   TOPIC NO. 31.
16          Legal proceedings in which any of the Uniloc Asserted Patents is asserted for
     infringement.
17
     RESPONSE TO TOPIC NO. 31.
18
            In addition to the General Objections, all of which are incorporated by
19
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
20
     broad and unduly burdensome in that it requests information from FIG, a non-party
21
     to the Netflix Litigation, that Netflix can obtain from other sources, including
22
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
23
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
24
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
25
     to the extent it seeks information protected by the attorney-client privilege, the
26
     attorney work-product immunity doctrine, the common interest privilege, and any
27
     other applicable privilege or protection. FIG also objects to this Topic to the extent
28
                                                 -70-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 73 of 98



 1   it seeks third-party information that FIG is obligated to keep confidential.
 2          On all of these grounds, FIG objects to producing, and will not produce, any
 3   witnesses to testify regarding this Topic.
 4   TOPIC NO. 32.
 5         Analysis of revenue projections and return on investment of any of the
     Uniloc Asserted Patents or any patent portfolio(s) that include any of the Uniloc
 6   Asserted Patents.
 7   RESPONSE TO TOPIC NO. 32.
 8          In addition to the General Objections, all of which are incorporated by
 9   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
10   broad and unduly burdensome in that it requests information from FIG, a non-party
11   to the Netflix Litigation, that Netflix can obtain from other sources, including
12   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
13   relevant to any claims or defenses in the Netflix Litigation and is therefore not
14   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
15   to the extent it seeks information protected by the attorney-client privilege, the
16   attorney work-product immunity doctrine, the common interest privilege, and any
17   other applicable privilege or protection. FIG also objects to this Topic to the extent
18   it seeks third-party information that FIG is obligated to keep confidential.
19          On all of these grounds, FIG objects to producing, and will not produce, any
20   witnesses to testify regarding this Topic.
21   TOPIC NO. 33.
22         Analysis of assertion for infringement of any of the Uniloc Asserted Patents
     or any patent portfolio(s) that include any of the Uniloc Asserted Patents.
23
     RESPONSE TO TOPIC NO. 33.
24
            In addition to the General Objections, all of which are incorporated by
25
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
26
     broad and unduly burdensome in that it requests information from FIG, a non-party
27
     to the Netflix Litigation, that Netflix can obtain from other sources, including
28
                                                 -71-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 74 of 98



 1   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
 2   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 3   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 4   to the extent it seeks information protected by the attorney-client privilege, the
 5   attorney work-product immunity doctrine, the common interest privilege, and any
 6   other applicable privilege or protection. FIG also objects to this Topic to the extent
 7   it seeks third-party information that FIG is obligated to keep confidential.
 8          On all of these grounds, FIG objects to producing, and will not produce, any
 9   witnesses to testify regarding this Topic.
10   TOPIC NO. 34.
11          Financial interest You have in any settlement, judgment, damages award, or
     other relief that results from assertion of the Uniloc Asserted Patents or any patent
12   portfolio(s) that include any of the Uniloc Asserted Patents.
13   RESPONSE TO TOPIC NO. 34.
14          In addition to the General Objections, all of which are incorporated by
15   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
16   broad and unduly burdensome in that it requests information from FIG, a non-party
17   to the Netflix Litigation, that Netflix can obtain from other sources, including
18   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
19   relevant to any claims or defenses in the Netflix Litigation and is therefore not
20   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
21   to the extent it seeks information protected by the attorney-client privilege, the
22   attorney work-product immunity doctrine, the common interest privilege, and any
23   other applicable privilege or protection. FIG also objects to this Topic to the extent
24   it seeks third-party information that FIG is obligated to keep confidential.
25          On all of these grounds, FIG objects to producing, and will not produce, any
26   witnesses to testify regarding this Topic.
27   TOPIC NO. 35.
28       Communications relating to Netflix’s alleged infringement of any of the
                                                 -72-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 75 of 98



 1   Uniloc Asserted Patents.
 2   RESPONSE TO TOPIC NO. 35.
 3          In addition to the General Objections, all of which are incorporated by
 4   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 5   broad and unduly burdensome in that it requests information from FIG, a non-party
 6   to the Netflix Litigation, that Netflix can obtain from other sources, including
 7   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
 8   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 9   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
10   to the extent it seeks information protected by the attorney-client privilege, the
11   attorney work-product immunity doctrine, the common interest privilege, and any
12   other applicable privilege or protection. FIG also objects to this Topic to the extent
13   it seeks third-party information that FIG is obligated to keep confidential.
14          On all of these grounds, FIG objects to producing, and will not produce, any
15   witnesses to testify regarding this Topic.
16   TOPIC NO. 36.
17         Communications relating to the decision to initiate this Litigation against
     Netflix.
18
     RESPONSE TO TOPIC NO. 36.
19
            In addition to the General Objections, all of which are incorporated by
20
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
21
     broad and unduly burdensome in that it requests information from FIG, a non-party
22
     to the Netflix Litigation, that Netflix can obtain from other sources, including
23
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
24
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
25
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
26
     to the extent it seeks information protected by the attorney-client privilege, the
27
     attorney work-product immunity doctrine, the common interest privilege, and any
28
                                                 -73-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 76 of 98



 1   other applicable privilege or protection. FIG also objects to this Topic to the extent
 2   it seeks third-party information that FIG is obligated to keep confidential.
 3          On all of these grounds, FIG objects to producing, and will not produce, any
 4   witnesses to testify regarding this Topic.
 5   TOPIC NO. 37.
 6       Valuation of the assertion of the Uniloc Asserted Patents against Netflix.
     RESPONSE TO TOPIC NO. 37.
 7
            In addition to the General Objections, all of which are incorporated by
 8
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 9
     broad and unduly burdensome in that it requests information from FIG, a non-party
10
     to the Netflix Litigation, that Netflix can obtain from other sources, including
11
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
12
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
13
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
14
     to the extent it seeks information protected by the attorney-client privilege, the
15
     attorney work-product immunity doctrine, the common interest privilege, and any
16
     other applicable privilege or protection. FIG also objects to this Topic to the extent
17
     it seeks third-party information that FIG is obligated to keep confidential.
18
            On all of these grounds, FIG objects to producing, and will not produce, any
19
     witnesses to testify regarding this Topic.
20
     TOPIC NO. 38.
21
         Your funding of this Litigation against Netflix.
22
     RESPONSE TO TOPIC NO. 38.
23
            In addition to the General Objections, all of which are incorporated by
24
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
25
     broad and unduly burdensome in that it requests information from FIG, a non-party
26
     to the Netflix Litigation, that Netflix can obtain from other sources, including
27
     Uniloc 2017. FIG objects to the phrase “funding of this Litigation” as vague and
28
                                                 -74-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 77 of 98



 1   ambiguous. FIG also objects to this Topic in that it seeks information that is not
 2   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 3   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 4   to the extent it seeks information protected by the attorney-client privilege, the
 5   attorney work-product immunity doctrine, the common interest privilege, and any
 6   other applicable privilege or protection. FIG also objects to this Topic to the extent
 7   it seeks third-party information that FIG is obligated to keep confidential.
 8          On all of these grounds, FIG objects to producing, and will not produce, any
 9   witnesses to testify regarding this Topic.
10   TOPIC NO. 39.
11       Your financial interest in the outcome of this Litigation against Netflix.
     RESPONSE TO TOPIC NO. 39.
12
            In addition to the General Objections, all of which are incorporated by
13
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
14
     broad and unduly burdensome in that it requests information from FIG, a non-party
15
     to the Netflix Litigation, that Netflix can obtain from other sources, including
16
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
17
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
18
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
19
     to the extent it seeks information protected by the attorney-client privilege, the
20
     attorney work-product immunity doctrine, the common interest privilege, and any
21
     other applicable privilege or protection. FIG also objects to this Topic to the extent
22
     it seeks third-party information that FIG is obligated to keep confidential.
23
            On all of these grounds, FIG objects to producing, and will not produce, any
24
     witnesses to testify regarding this Topic.
25
     TOPIC NO. 4 .
26
           Your financial gains, profits, or revenues that may be attributed to the ’229
27   Patent.
28
                                                 -75-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 78 of 98



 1   RESPONSE TO TOPIC NO. 4 .
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 4   broad and unduly burdensome in that it requests information from FIG, a non-party
 5   to the Netflix Litigation, that Netflix can obtain from other sources, including
 6   Uniloc 2017. FIG objects to the phrase “financial gains, profits, or revenues” as
 7   vague and ambiguous. FIG also objects to this Topic in that it seeks information
 8   that is not relevant to any claims or defenses in the Netflix Litigation and is
 9   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
10   to this Topic to the extent it seeks information protected by the attorney-client
11   privilege, the attorney work-product immunity doctrine, the common interest
12   privilege, and any other applicable privilege or protection. FIG also objects to this
13   Topic to the extent it seeks third-party information that FIG is obligated to keep
14   confidential.
15          On all of these grounds, FIG objects to producing, and will not produce, any
16   witnesses to testify regarding this Topic.
17   TOPIC NO. 41.
18         Your financial gains, profits, or revenues that may be attributed to the ’609
     Patent.
19
     RESPONSE TO TOPIC NO. 41.
20
            In addition to the General Objections, all of which are incorporated by
21
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
22
     broad and unduly burdensome in that it requests information from FIG, a non-party
23
     to the Netflix Litigation, that Netflix can obtain from other sources, including
24
     Uniloc 2017. FIG objects to the phrase “financial gains, profits, or revenues” as
25
     vague and ambiguous. FIG also objects to this Topic in that it seeks information
26
     that is not relevant to any claims or defenses in the Netflix Litigation and is
27
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
28
                                                 -76-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 79 of 98



 1   to this Topic to the extent it seeks information protected by the attorney-client
 2   privilege, the attorney work-product immunity doctrine, the common interest
 3   privilege, and any other applicable privilege or protection. FIG also objects to this
 4   Topic to the extent it seeks third-party information that FIG is obligated to keep
 5   confidential.
 6          On all of these grounds, FIG objects to producing, and will not produce, any
 7   witnesses to testify regarding this Topic.
 8   TOPIC NO. 42.
 9         Your financial gains, profits, or revenues that may be attributed to the ’273
     Patent.
10
     RESPONSE TO TOPIC NO. 42.
11
            In addition to the General Objections, all of which are incorporated by
12
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
13
     broad and unduly burdensome in that it requests information from FIG, a non-party
14
     to the Netflix Litigation, that Netflix can obtain from other sources, including
15
     Uniloc 2017. FIG objects to the phrase “financial gains, profits, or revenues” as
16
     vague and ambiguous. FIG also objects to this Topic in that it seeks information
17
     that is not relevant to any claims or defenses in the Netflix Litigation and is
18
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
19
     to this Topic to the extent it seeks information protected by the attorney-client
20
     privilege, the attorney work-product immunity doctrine, the common interest
21
     privilege, and any other applicable privilege or protection. FIG also objects to this
22
     Topic to the extent it seeks third-party information that FIG is obligated to keep
23
     confidential.
24
            On all of these grounds, FIG objects to producing, and will not produce, any
25
     witnesses to testify regarding this Topic.
26
     TOPIC NO. 43.
27         Your offers, requests, discussion, and negotiations to provide a license to the
28   ’229 Patent.
                                                 -77-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 80 of 98



 1   RESPONSE TO TOPIC NO. 43.
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 4   broad and unduly burdensome in that it requests information from FIG, a non-party
 5   to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
 6   that is not relevant to any claims or defenses in the Netflix Litigation and is
 7   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 8   to this Topic to the extent it seeks information protected by the attorney-client
 9   privilege, the attorney work-product immunity doctrine, the common interest
10   privilege, and any other applicable privilege or protection. FIG also objects to this
11   Topic to the extent it seeks third-party information that FIG is obligated to keep
12   confidential.
13          On all of these grounds, FIG objects to producing, and will not produce, any
14   witnesses to testify regarding this Topic.
15   TOPIC NO. 44.
16         Your offers, requests, discussion, and negotiations to provide a license to the
     ’609 Patent.
17
     RESPONSE TO TOPIC NO. 44.
18
            In addition to the General Objections, all of which are incorporated by
19
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
20
     broad and unduly burdensome in that it requests information from FIG, a non-party
21
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
22
     that is not relevant to any claims or defenses in the Netflix Litigation and is
23
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
24
     to this Topic to the extent it seeks information protected by the attorney-client
25
     privilege, the attorney work-product immunity doctrine, the common interest
26
     privilege, and any other applicable privilege or protection. FIG also objects to this
27
     Topic to the extent it seeks third-party information that FIG is obligated to keep
28
                                                 -78-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 81 of 98



 1   confidential.
 2          On all of these grounds, FIG objects to producing, and will not produce, any
 3   witnesses to testify regarding this Topic.
 4   TOPIC NO. 45.
 5         Your offers, requests, discussion, and negotiations to provide a license to the
     ’273 Patent.
 6
     RESPONSE TO TOPIC NO. 45.
 7
            In addition to the General Objections, all of which are incorporated by
 8
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 9
     broad and unduly burdensome in that it requests information from FIG, a non-party
10
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
11
     that is not relevant to any claims or defenses in the Netflix Litigation and is
12
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
13
     to this Topic to the extent it seeks information protected by the attorney-client
14
     privilege, the attorney work-product immunity doctrine, the common interest
15
     privilege, and any other applicable privilege or protection. FIG also objects to this
16
     Topic to the extent it seeks third-party information that FIG is obligated to keep
17
     confidential.
18
            On all of these grounds, FIG objects to producing, and will not produce, any
19
     witnesses to testify regarding this Topic.
20
     TOPIC NO. 46.
21       The May 3, 2018 Payoff and Termination Agreement (produced at
22   UNILOC_0004017).
     RESPONSE TO TOPIC NO. 46.
23
            In addition to the General Objections, all of which are incorporated by
24
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
25
     broad and unduly burdensome in that it requests information from FIG, a non-party
26
     to the Netflix Litigation, that Netflix can obtain from other sources, including
27
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
28
                                                 -79-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 82 of 98



 1   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 2   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 3   to the extent it seeks information protected by the attorney-client privilege, the
 4   attorney work-product immunity doctrine, the common interest privilege, and any
 5   other applicable privilege or protection. FIG also objects to this Topic to the extent
 6   it seeks third-party information that FIG is obligated to keep confidential.
 7          On all of these grounds, FIG objects to producing, and will not produce, any
 8   witnesses to testify regarding this Topic.
 9   TOPIC NO. 47.
10         The relative value of any of the Uniloc Asserted Patents in relation to other
     patents, including but not limited to relative value of any of the Uniloc Asserted
11   Patents compared to other patents that were acquired as part of the same portfolio
12   or other patents licensed as part of the same portfolio.
     RESPONSE TO TOPIC NO. 47.
13
            In addition to the General Objections, all of which are incorporated by
14
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
15
     broad and unduly burdensome in that it requests information from FIG, a non-party
16
     to the Netflix Litigation, that Netflix can obtain from other sources, including
17
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
18
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
19
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
20
     to the extent it seeks information protected by the attorney-client privilege, the
21
     attorney work-product immunity doctrine, the common interest privilege, and any
22
     other applicable privilege or protection. FIG also objects to this Topic to the extent
23
     it seeks third-party information that FIG is obligated to keep confidential.
24
            On all of these grounds, FIG objects to producing, and will not produce, any
25
     witnesses to testify regarding this Topic.
26
     TOPIC NO. 48.
27
         Any business plan that references this Litigation.
28
                                                 -80-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 83 of 98



 1   RESPONSE TO TOPIC NO. 48.
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 4   broad and unduly burdensome in that it requests information from FIG, a non-party
 5   to the Netflix Litigation, that Netflix can obtain from other sources, including
 6   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
 7   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 8   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 9   to the extent it seeks information protected by the attorney-client privilege, the
10   attorney work-product immunity doctrine, the common interest privilege, and any
11   other applicable privilege or protection. FIG also objects to this Topic to the extent
12   it seeks third-party information that FIG is obligated to keep confidential.
13          On all of these grounds, FIG objects to producing, and will not produce, any
14   witnesses to testify regarding this Topic.
15   TOPIC NO. 49.
16       Any business plan that references Netflix.
     RESPONSE TO TOPIC NO. 49.
17
            In addition to the General Objections, all of which are incorporated by
18
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
19
     broad and unduly burdensome in that it requests information from FIG, a non-party
20
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
21
     that is not relevant to any claims or defenses in the Netflix Litigation and is
22
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
23
     to this Topic to the extent it seeks information protected by the attorney-client
24
     privilege, the attorney work-product immunity doctrine, the common interest
25
     privilege, and any other applicable privilege or protection. FIG also objects to this
26
     Topic to the extent it seeks third-party information that FIG is obligated to keep
27
     confidential.
28
                                                 -81-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 84 of 98



 1          On all of these grounds, FIG objects to producing, and will not produce, any
 2   witnesses to testify regarding this Topic.
 3   TOPIC NO. 5 .
 4       Any business plan that references the Uniloc Asserted Patents.
     RESPONSE TO TOPIC NO. 5 .
 5
            In addition to the General Objections, all of which are incorporated by
 6
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 7
     broad and unduly burdensome in that it requests information from FIG, a non-party
 8
     to the Netflix Litigation, that Netflix can obtain from other sources, including
 9
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
10
     relevant to any claims or defenses in the Netflix Litigation and is therefore not
11
     proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
12
     to the extent it seeks information protected by the attorney-client privilege, the
13
     attorney work-product immunity doctrine, the common interest privilege, and any
14
     other applicable privilege or protection. FIG also objects to this Topic to the extent
15
     it seeks third-party information that FIG is obligated to keep confidential.
16
            On all of these grounds, FIG objects to producing, and will not produce, any
17
     witnesses to testify regarding this Topic.
18
     TOPIC NO. 51.
19
            Any business plan that references the Pendrell Portfolio or any of the assets
20   therein.
21   RESPONSE TO TOPIC NO. 51.
22          In addition to the General Objections, all of which are incorporated by
23   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
24   broad and unduly burdensome in that it requests information from FIG, a non-party
25   to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
26   that is not relevant to any claims or defenses in the Netflix Litigation and is
27   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
28   to this Topic to the extent it seeks information protected by the attorney-client
                                                 -82-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 85 of 98



 1   privilege, the attorney work-product immunity doctrine, the common interest
 2   privilege, and any other applicable privilege or protection. FIG also objects to this
 3   Topic to the extent it seeks third-party information that FIG is obligated to keep
 4   confidential.
 5          On all of these grounds, FIG objects to producing, and will not produce, any
 6   witnesses to testify regarding this Topic.
 7   TOPIC NO. 52.
 8          Any business plan that references the LINQware Portfolio or any of the
     assets therein.
 9
     RESPONSE TO TOPIC NO. 52.
10
            In addition to the General Objections, all of which are incorporated by
11
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
12
     broad and unduly burdensome in that it requests information from FIG, a non-party
13
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
14
     that is not relevant to any claims or defenses in the Netflix Litigation and is
15
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
16
     to this Topic to the extent it seeks information protected by the attorney-client
17
     privilege, the attorney work-product immunity doctrine, the common interest
18
     privilege, and any other applicable privilege or protection. FIG also objects to this
19
     Topic to the extent it seeks third-party information that FIG is obligated to keep
20
     confidential.
21
            On all of these grounds, FIG objects to producing, and will not produce, any
22
     witnesses to testify regarding this Topic.
23
     TOPIC NO. 53.
24       Any communication to investors that references this Litigation.
25   RESPONSE TO TOPIC NO. 53.
26          In addition to the General Objections, all of which are incorporated by
27   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
28   broad and unduly burdensome in that it requests information from FIG, a non-party
                                                 -83-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 86 of 98



 1   to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
 2   that is not relevant to any claims or defenses in the Netflix Litigation and is
 3   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 4   to this Topic to the extent it seeks information protected by the attorney-client
 5   privilege, the attorney work-product immunity doctrine, the common interest
 6   privilege, and any other applicable privilege or protection. FIG also objects to this
 7   Topic to the extent it seeks third-party information that FIG is obligated to keep
 8   confidential.
 9          On all of these grounds, FIG objects to producing, and will not produce, any
10   witnesses to testify regarding this Topic.
11   TOPIC NO. 54.
12       Any communication to investors that references Netflix.
     RESPONSE TO TOPIC NO. 54.
13
            In addition to the General Objections, all of which are incorporated by
14
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
15
     broad and unduly burdensome in that it requests information from FIG, a non-party
16
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
17
     that is not relevant to any claims or defenses in the Netflix Litigation and is
18
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
19
     to this Topic to the extent it seeks information protected by the attorney-client
20
     privilege, the attorney work-product immunity doctrine, the common interest
21
     privilege, and any other applicable privilege or protection. FIG also objects to this
22
     Topic to the extent it seeks third-party information that FIG is obligated to keep
23
     confidential.
24
            On all of these grounds, FIG objects to producing, and will not produce, any
25
     witnesses to testify regarding this Topic.
26
     TOPIC NO. 55.
27
         Any communication to investors that references the Uniloc Asserted Patents.
28
                                                 -84-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 87 of 98



 1   RESPONSE TO TOPIC NO. 55.
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 4   broad and unduly burdensome in that it requests information from FIG, a non-party
 5   to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
 6   that is not relevant to any claims or defenses in the Netflix Litigation and is
 7   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 8   to this Topic to the extent it seeks information protected by the attorney-client
 9   privilege, the attorney work-product immunity doctrine, the common interest
10   privilege, and any other applicable privilege or protection. FIG also objects to this
11   Topic to the extent it seeks third-party information that FIG is obligated to keep
12   confidential.
13          On all of these grounds, FIG objects to producing, and will not produce, any
14   witnesses to testify regarding this Topic.
15   TOPIC NO. 56.
16          Any communication to investors that references the Pendrell Portfolio or any
     of the assets therein.
17
     RESPONSE TO TOPIC NO. 56.
18
            In addition to the General Objections, all of which are incorporated by
19
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
20
     broad and unduly burdensome in that it requests information from FIG, a non-party
21
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
22
     that is not relevant to any claims or defenses in the Netflix Litigation and is
23
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
24
     to this Topic to the extent it seeks information protected by the attorney-client
25
     privilege, the attorney work-product immunity doctrine, the common interest
26
     privilege, and any other applicable privilege or protection. FIG also objects to this
27
     Topic to the extent it seeks third-party information that FIG is obligated to keep
28
                                                 -85-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 88 of 98



 1   confidential.
 2          On all of these grounds, FIG objects to producing, and will not produce, any
 3   witnesses to testify regarding this Topic.
 4   TOPIC NO. 57.
 5         Any communication to investors that references the LINQware Portfolio or
     any of the assets therein.
 6
     RESPONSE TO TOPIC NO. 57.
 7
            In addition to the General Objections, all of which are incorporated by
 8
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 9
     broad and unduly burdensome in that it requests information from FIG, a non-party
10
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
11
     that is not relevant to any claims or defenses in the Netflix Litigation and is
12
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
13
     to this Topic to the extent it seeks information protected by the attorney-client
14
     privilege, the attorney work-product immunity doctrine, the common interest
15
     privilege, and any other applicable privilege or protection. FIG also objects to this
16
     Topic to the extent it seeks third-party information that FIG is obligated to keep
17
     confidential.
18
            On all of these grounds, FIG objects to producing, and will not produce, any
19
     witnesses to testify regarding this Topic.
20
     TOPIC NO. 58.
21          Any communication with or report to Softbank Corp. regarding this
22   Litigation.
     RESPONSE TO TOPIC NO. 58.
23
            In addition to the General Objections, all of which are incorporated by
24
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
25
     broad and unduly burdensome in that it requests information from FIG, a non-party
26
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
27
     that is not relevant to any claims or defenses in the Netflix Litigation and is
28
                                                 -86-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 89 of 98



 1   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 2   to this Topic to the extent it seeks information protected by the attorney-client
 3   privilege, the attorney work-product immunity doctrine, the common interest
 4   privilege, and any other applicable privilege or protection. FIG also objects to this
 5   Topic to the extent it seeks third-party information that FIG is obligated to keep
 6   confidential.
 7          On all of these grounds, FIG objects to producing, and will not produce, any
 8   witnesses to testify regarding this Topic.
 9   TOPIC NO. 59.
10       Any communication with or report to Softbank Corp. regarding Netflix.
     RESPONSE TO TOPIC NO. 59.
11
            In addition to the General Objections, all of which are incorporated by
12
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
13
     broad and unduly burdensome in that it requests information from FIG, a non-party
14
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
15
     that is not relevant to any claims or defenses in the Netflix Litigation and is
16
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
17
     to this Topic to the extent it seeks information protected by the attorney-client
18
     privilege, the attorney work-product immunity doctrine, the common interest
19
     privilege, and any other applicable privilege or protection. FIG also objects to this
20
     Topic to the extent it seeks third-party information that FIG is obligated to keep
21
     confidential.
22
            On all of these grounds, FIG objects to producing, and will not produce, any
23
     witnesses to testify regarding this Topic.
24
     TOPIC NO. 6 .
25
           Any communication with or report to Softbank Corp. regarding the Uniloc
26   Asserted Patents.
27   RESPONSE TO TOPIC NO. 6 .
28          In addition to the General Objections, all of which are incorporated by
                                                 -87-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 90 of 98



 1   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 2   broad and unduly burdensome in that it requests information from FIG, a non-party
 3   to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
 4   that is not relevant to any claims or defenses in the Netflix Litigation and is
 5   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 6   to this Topic to the extent it seeks information protected by the attorney-client
 7   privilege, the attorney work-product immunity doctrine, the common interest
 8   privilege, and any other applicable privilege or protection. FIG also objects to this
 9   Topic to the extent it seeks third-party information that FIG is obligated to keep
10   confidential.
11          On all of these grounds, FIG objects to producing, and will not produce, any
12   witnesses to testify regarding this Topic.
13   TOPIC NO. 61.
14         Any communication with or report to Softbank Corp. regarding the Pendrell
     Portfolio or any of the assets therein.
15
     RESPONSE TO TOPIC NO. 61.
16
            In addition to the General Objections, all of which are incorporated by
17
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
18
     broad and unduly burdensome in that it requests information from FIG, a non-party
19
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
20
     that is not relevant to any claims or defenses in the Netflix Litigation and is
21
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
22
     to this Topic to the extent it seeks information protected by the attorney-client
23
     privilege, the attorney work-product immunity doctrine, the common interest
24
     privilege, and any other applicable privilege or protection. FIG also objects to this
25
     Topic to the extent it seeks third-party information that FIG is obligated to keep
26
     confidential.
27
            On all of these grounds, FIG objects to producing, and will not produce, any
28
                                                 -88-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 91 of 98



 1   witnesses to testify regarding this Topic.
 2   TOPIC NO. 62.
 3       Any communication with or report to Softbank Corp. regarding the
     LINQware Portfolio or any of the assets therein.
 4
     RESPONSE TO TOPIC NO. 62.
 5
            In addition to the General Objections, all of which are incorporated by
 6
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 7
     broad and unduly burdensome in that it requests information from FIG, a non-party
 8
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
 9
     that is not relevant to any claims or defenses in the Netflix Litigation and is
10
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
11
     to this Topic to the extent it seeks information protected by the attorney-client
12
     privilege, the attorney work-product immunity doctrine, the common interest
13
     privilege, and any other applicable privilege or protection. FIG also objects to this
14
     Topic to the extent it seeks third-party information that FIG is obligated to keep
15
     confidential.
16
            On all of these grounds, FIG objects to producing, and will not produce, any
17
     witnesses to testify regarding this Topic.
18
     TOPIC NO. 63.
19          Any forecasts and/or outlook on any possible results related to this Litigation,
20   Netflix, the Uniloc Asserted Patents, the Pendrell Portfolio or any of the assets
     therein, and/or LINQware Portfolio or any of the assets therein.
21
     RESPONSE TO TOPIC NO. 63.
22
            In addition to the General Objections, all of which are incorporated by
23
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
24
     broad and unduly burdensome in that it requests information from FIG, a non-party
25
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
26
     that is not relevant to any claims or defenses in the Netflix Litigation and is
27
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
28
                                                 -89-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 92 of 98



 1   to this Topic to the extent it seeks information protected by the attorney-client
 2   privilege, the attorney work-product immunity doctrine, the common interest
 3   privilege, and any other applicable privilege or protection. FIG also objects to this
 4   Topic to the extent it seeks third-party information that FIG is obligated to keep
 5   confidential.
 6          On all of these grounds, FIG objects to producing, and will not produce, any
 7   witnesses to testify regarding this Topic.
 8   TOPIC NO. 64.
 9         Communications relating to patent assertion strategy involving any of the
     Uniloc Asserted Patents or any patent portfolio(s) that include any of the Uniloc
10   Asserted Patents.
11   RESPONSE TO TOPIC NO. 64.
12          In addition to the General Objections, all of which are incorporated by
13   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
14   broad and unduly burdensome in that it requests information from FIG, a non-party
15   to the Netflix Litigation, that Netflix can obtain from other sources, including
16   Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
17   relevant to any claims or defenses in the Netflix Litigation and is therefore not
18   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
19   to the extent it seeks information protected by the attorney-client privilege, the
20   attorney work-product immunity doctrine, the common interest privilege, and any
21   other applicable privilege or protection. FIG also objects to this Topic to the extent
22   it seeks third-party information that FIG is obligated to keep confidential.
23          On all of these grounds, FIG objects to producing, and will not produce, any
24   witnesses to testify regarding this Topic.
25   TOPIC NO. 65.
26         Communications relating to Softbank Corp.’s decision to invest in You,
     including but not limited to any valuation conducted by Softbank Corp. of the
27   Uniloc Asserted Patents or any patent portfolio(s) that include any of the Uniloc
28   Asserted Patents.
                                                 -90-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 93 of 98



 1   RESPONSE TO TOPIC NO. 65.
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 4   broad and unduly burdensome in that it requests information from FIG, a non-party
 5   to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
 6   that is not relevant to any claims or defenses in the Netflix Litigation and is
 7   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 8   to this Topic to the extent it seeks information protected by the attorney-client
 9   privilege, the attorney work-product immunity doctrine, the common interest
10   privilege, and any other applicable privilege or protection. FIG also objects to this
11   Topic to the extent it seeks third-party information that FIG is obligated to keep
12   confidential.
13          On all of these grounds, FIG objects to producing, and will not produce, any
14   witnesses to testify regarding this Topic.
15   TOPIC NO. 66.
16        Communications relating to any agreement involving Your investment in or
     ownership of any patent assertion entity and the reasons for any subsequent change
17   or modification in the terms of any such agreement.
18   RESPONSE TO TOPIC NO. 66.
19          In addition to the General Objections, all of which are incorporated by
20   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
21   broad and unduly burdensome in that it requests information from FIG, a non-party
22   to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
23   that is not relevant to any claims or defenses in the Netflix Litigation and is
24   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
25   to this Topic to the extent it seeks information protected by the attorney-client
26   privilege, the attorney work-product immunity doctrine, the common interest
27   privilege, and any other applicable privilege or protection. FIG also objects to this
28   Topic to the extent it seeks third-party information that FIG is obligated to keep
                                                 -91-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 94 of 98



 1   confidential.
 2          On all of these grounds, FIG objects to producing, and will not produce, any
 3   witnesses to testify regarding this Topic.
 4   TOPIC NO. 67.
 5         Communications relating to Your strategy to drive up the costs of defense in
     any patent assertion campaigns in which You are a party.
 6
     RESPONSE TO TOPIC NO. 67.
 7
            In addition to the General Objections, all of which are incorporated by
 8
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 9
     broad and unduly burdensome in that it requests information from FIG, a non-party
10
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
11
     that is not relevant to any claims or defenses in the Netflix Litigation and is
12
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
13
     to this Topic to the extent it seeks information protected by the attorney-client
14
     privilege, the attorney work-product immunity doctrine, the common interest
15
     privilege, and any other applicable privilege or protection. FIG also objects to this
16
     Topic to the extent it seeks third-party information that FIG is obligated to keep
17
     confidential.
18
            On all of these grounds, FIG objects to producing, and will not produce, any
19
     witnesses to testify regarding this Topic.
20
     TOPIC NO. 68.
21         Communications relating to the amount of control exercised by You in
22   Uniloc 2017 and/or Uniloc.
     RESPONSE TO TOPIC NO. 68.
23
            In addition to the General Objections, all of which are incorporated by
24
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
25
     broad and unduly burdensome in that it requests information from FIG, a non-party
26
     to the Netflix Litigation, that Netflix can obtain from other sources, including
27
     Uniloc 2017. FIG also objects to this Topic in that it seeks information that is not
28
                                                 -92-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 95 of 98



 1   relevant to any claims or defenses in the Netflix Litigation and is therefore not
 2   proportional to the needs of the Netflix Litigation. FIG further objects to this Topic
 3   to the extent it seeks information protected by the attorney-client privilege, the
 4   attorney work-product immunity doctrine, the common interest privilege, and any
 5   other applicable privilege or protection. FIG also objects to this Topic to the extent
 6   it seeks third-party information that FIG is obligated to keep confidential.
 7          On all of these grounds, FIG objects to producing, and will not produce, any
 8   witnesses to testify regarding this Topic.
 9   TOPIC NO. 69.
10         The identity and location of all Persons with knowledge regarding each of the
     above deposition topics.
11
     RESPONSE TO TOPIC NO. 69.
12
            In addition to the General Objections, all of which are incorporated by
13
     specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
14
     broad and unduly burdensome in that it requests information from FIG, a non-party
15
     to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
16
     that is not relevant to any claims or defenses in the Netflix Litigation and is
17
     therefore not proportional to the needs of the Netflix Litigation. FIG further objects
18
     to this Topic to the extent it seeks information protected by the attorney-client
19
     privilege, the attorney work-product immunity doctrine, the common interest
20
     privilege, and any other applicable privilege or protection. FIG also objects to this
21
     Topic to the extent it seeks third-party information that FIG is obligated to keep
22
     confidential.
23
            On all of these grounds, FIG objects to producing, and will not produce, any
24
     witnesses to testify regarding this Topic.
25
     TOPIC NO. 7 .
26         The identity, location, and content of all Documents relating to each of the
27   above deposition topics.

28
                                                 -93-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 96 of 98



 1   RESPONSE TO TOPIC NO. 7 .
 2          In addition to the General Objections, all of which are incorporated by
 3   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
 4   broad and unduly burdensome in that it requests information from FIG, a non-party
 5   to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
 6   that is not relevant to any claims or defenses in the Netflix Litigation and is
 7   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
 8   to this Topic to the extent it seeks information protected by the attorney-client
 9   privilege, the attorney work-product immunity doctrine, the common interest
10   privilege, and any other applicable privilege or protection. FIG also objects to this
11   Topic to the extent it seeks third-party information that FIG is obligated to keep
12   confidential.
13          On all of these grounds, FIG objects to producing, and will not produce, any
14   witnesses to testify regarding this Topic.
15   TOPIC NO. 71.
16        The identity, location, and content of Documents You produced and
     Documents You identified but did not produce in response to the subpoena and
17   accompanying Exhibit A.
18   RESPONSE TO TOPIC NO. 71.
19          In addition to the General Objections, all of which are incorporated by
20   specific reference herein, FIG objects to this Topic as vague, ambiguous, overly
21   broad and unduly burdensome in that it requests information from FIG, a non-party
22   to the Netflix Litigation. FIG also objects to this Topic in that it seeks information
23   that is not relevant to any claims or defenses in the Netflix Litigation and is
24   therefore not proportional to the needs of the Netflix Litigation. FIG further objects
25   to this Topic to the extent it seeks information protected by the attorney-client
26   privilege, the attorney work-product immunity doctrine, the common interest
27   privilege, and any other applicable privilege or protection. FIG also objects to this
28   Topic to the extent it seeks third-party information that FIG is obligated to keep
                                                 -94-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 97 of 98



 1   confidential.
 2          On all of these grounds, FIG objects to producing, and will not produce, any
 3   witnesses to testify regarding this Topic.
 4
 5                                               Respectfully submitted,

 6   Dated: July 1, 2020                         /s/ Jeremiah A. Armstrong
 7                                               Jeremiah A. Armstrong

 8
                                                 Attorneys for Third Party
 9                                               Fortress Investment Group, LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -95-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
        Case 1:20-mc-00253 Document 5-2 Filed 07/16/20 Page 98 of 98



 1                               CERTIFICATE OF SERVICE
 2
            I, Jeremiah A. Armstrong, declare: I am a citizen of the United States and
 3
 4   employed in Burlingame, California. I am over the age of eighteen years old and

 5   not a party to the within-entitled action. Today I served a copy of the foregoing
 6
     document via email to the following:
 7
 8
            Counsel for Netflix, Inc.:
 9
10                 Perkins Coie LLP
                   Matthew C. Bernstein
11                 MBernstein@perkinscoie.com
12                 Patrick J. McKeever
                   PMcKeever@perkinscoie.com
13
14          Counsel for Uniloc 2017 LLC:
15                 Feinberg Day Kramer Alberti Lim Tonkovich & Belloli LLP
16                 M. Elizabeth Day
                   eday@feinday.com
17                 Marc C. Belloli
18                 mbelloli@feinday.com
                   David L. Alberti
19                 dalberti@feinday.com
20                 Sal Lim
                   slim@feinday.com
21                 Hong S. Lin
22                 hlin@feinday.com
                   Nick Martini
23                 nmartini@feinday.com
24
25   Dated: July 1, 2020
                                                 /s/ Jeremiah A. Armstrong
26                                               Jeremiah A. Armstrong
27
28
                                                 -96-
     THIRD PARTY FORTRESS INVESTMENT GROUP LLC’S RESPONSES AND OBJECTIONS TO NETFLIX, INC.’S
     DOCUMENT PRODUCTION AND DEPOSITION SUBPOENAS - 8:18-CV-02055
